EXECUTION COPY

Exhibit 10.1

 

 

 

UNIT PURCHASE AGREEMENT

by and between

Northwharf Nominees Limited,

DBD AWCC LLC,

the Management Investor Members Party Hereto,

35 Pratt Street, LLC

NGP Energy Technology Partners II, L.P.

as “Sellers”

and

C.C. Hinckley Company, LLC

as “Management Representative”

and

Hannon Armstrong Capital, LLC

Hannon Armstrong Sustainable Infrastructure Capital, Inc.

as “Purchasers”

Dated as of May 28, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     2   

1.1

  Definitions      2   

1.2

  Construction      13   

ARTICLE II. SALE OF PURCHASED UNITS AND SHARES; PURCHASE PRICE AND CLOSING

     13   

2.1

  Purchase and Sale      13   

2.2

  Purchase Price      13   

2.3

  Closing      14   

2.4

  Closing Deliveries by the Sellers to the Purchasers      14   

2.5

  Closing Deliveries by the Purchasers to the Sellers      15   

2.6

  Purchase Price Adjustment      16   

2.7

  Tax Treatment      18   

2.8

  Management Representative      18   

2.9

  Principal Sellers.      19   

ARTICLE III. REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

     20   

3.1

  Authority      20   

3.2

  No Conflicts      20   

3.3

  Capitalization      21   

3.4

  Brokers      21   

3.5

  Blocker Corp      21   

3.6

  Transaction With Affiliates      23   

3.7

  Capitalization Table      23   

3.8

  Anti-Terrorism Law      23   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND THE
SUBSIDIARIES

     24   

4.1

  Organization, Standing and Power      24   

4.2

  Legal Proceedings      24   

4.3

  Compliance with Laws      24   

4.4

  Governmental Approvals; Filings      24   

4.5

  Capitalization; Subsidiaries; CIT Loan      24   

4.6

  Absence of Regulation      25   

4.7

  Financial Statements      25   

4.8

  Undisclosed Liabilities      26   

4.9

  Absence of Certain Changes      26   

4.10

  Taxes      26   

 

i



--------------------------------------------------------------------------------

4.11

  Material Contracts      27   

4.12

  Environmental Matters      29   

4.13

  Intellectual Property      29   

4.14

  Insurance      30   

4.15

  Real Property      30   

4.16

  Personal Property      30   

4.17

  Permits      30   

4.18

  Employee Benefit Plans      31   

4.19

  Labor Relations      31   

4.20

  Transaction With Affiliates      31   

4.21

  Assets      32   

4.22

  Brokers      32   

4.23

  No Asset Transfers      32   

4.24

  Project Model      32   

4.25

  Historic Payment Spreadsheet      32   

4.26

  Disclosure      32   

4.27

  Operating Wind Projects      32   

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

     33   

5.1

  Corporate Existence      33   

5.2

  Authority      33   

5.3

  No Conflicts      33   

5.4

  Legal Proceedings      33   

5.5

  Governmental Approvals and Filings      34   

5.6

  Compliance with Laws      34   

5.7

  Brokers      34   

5.8

  Opportunity for Independent Investigation      34   

5.9

  Acquisition as Investment      34   

5.10

  Financial Resources      34   

ARTICLE VI. COVENANTS

     35   

6.1

  Tax Matters      35   

6.2

  Employees      39   

6.3

  Amendment of Charter Documents; Indemnification of Managers and Officers     
39   

6.4

  Books and Records      40   

6.5

  Further Assurances      40   

6.6

  Confidentiality      40   

6.7

  Knowledgeable Purchasers and Disclaimers      41   

6.8

  Tax Dispute      42   

6.9

  Payment to Sellers Escrow Account      42   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS AND
INDEMNIFICATION

     42   

7.1

  Survival Representations, Warranties and Covenants      42   

7.2

  Indemnification      42   

7.3

  Escrow Amount      47   

ARTICLE VIII. MISCELLANEOUS

     48   

8.1

  Notices      48   

8.2

  Entire Agreement      50   

8.3

  Expenses      50   

8.4

  Public Announcements      50   

8.5

  Waiver      50   

8.6

  Amendment      50   

8.7

  No Third Party Beneficiary      51   

8.8

  No Assignment; Binding Effect      51   

8.9

  Headings      51   

8.10

  Invalid Provisions      51   

8.11

  Governing Law      51   

8.12

  Jurisdiction and Venue      51   

8.13

  Waiver Of Jury Trial      51   

8.14

  Specific Performance      52   

8.15

  Counterparts      52   

8.16

  Time of Essence      52   

 

EXHIBITS

     

Exhibit A  –

   Purchased Units and Shares; Sellers’ Percentage Share

Exhibit B  –

   Capitalization Table

Exhibit C  –

   Allocation

Exhibit D  –

   Form of Estoppel Certificate

Exhibit E  –

   Form of Escrow Agreement

SCHEDULES

     

Schedule 1.1(a)

   —      Material Tenant Projects

Schedule 1.1(b)

   —      Other Tenant Projects

Schedule 1.1(c)

   —      Major Company Real Property

Schedule 1.1(d)

   —      Permitted Liens

Schedule 2.2

   —      Estimated Closing Statement

Schedule 2.4(f)

   —      Surveys

Schedule 2.4(i)

   —      Phase I Environmental Reports

Schedule 3.3

   —      Blocker Corp Capitalization

Schedule 3.5(b)

   —      Blocker Corp Rights or Obligations

Schedule 3.5(c)

   —      Blocker Corp Equity Interests

Schedule 3.5(e)

   —      Blocker Seller Ownership Interests

 

iii



--------------------------------------------------------------------------------

Schedule 3.6    —      Transactions with Affiliates Schedule 4.2    —      Legal
Proceedings Schedule 4.5(b)    —      Subsidiaries Schedule 4.7(c)    —     
Financial Statements Schedule 4.8    —      Undisclosed Liabilities
Schedule 4.10    —      Taxes Schedule 4.11(a)    —      Material Contracts
Schedule 4.11(b)    —      Exceptions to Material Contracts Schedule 4.13    —  
   Intellectual Property Schedule 4.14    —      Insurance Schedule 4.15    —  
   Company Real Property Schedule 4.17    —      Permits Schedule 4.18    —     
Employee Benefit Plans Schedule 4.19    —      Labor Relations Schedule 4.20   
—      Transactions with Affiliates Schedule 4.23    —      Asset Transfers
Schedule 4.27    —      Operating Wind Project Liabilities Schedule 6.3(b)   
—      Director and Officers’ Liability Insurance Schedule 6.8    —      Tax
Dispute

 

iv



--------------------------------------------------------------------------------

UNIT PURCHASE AGREEMENT

This Unit Purchase Agreement (this “Agreement”) dated as of May 28, 2014, is
made and entered into by and between Hannon Armstrong Capital, LLC, a Maryland
limited liability company (“HA Capital”), Hannon Armstrong Sustainable
Infrastructure Capital, Inc. a Maryland corporation (“HASI”, and together with
HA Capital, the “Purchasers”, and individually, each a “Purchaser”), and
Northwharf Nominees Limited, an English limited liability company (“Barclays
Member”), DBD AWCC LLC, a Delaware limited liability company (“Fortress
Member”), the management investor members party hereto (the “Management Investor
Members”, and together with the Barclays Member and the Fortress Member, the
“Class A Sellers”), NGP Energy Technology Partners II, L.P. (the “Blocker
Seller”) and 35 Pratt Street, LLC (the “Management Team Member” or “Class B
Seller”, and together with the Class A Sellers and the Blocker Seller, the
“Sellers”), C.C. Hinckley Company, LLC, in its capacity as Management
Representative and a Principal Seller, the Barclays Member, in its capacity as a
Principal Seller, the Fortress Member, in its capacity as a Principal Seller,
and the Blocker Seller, in its capacity as a Principal Seller.

RECITALS

WHEREAS, the Class A Sellers own all of the issued and outstanding Class A Units
(other than the Class A Units held directly by ETP AWC Holding Inc., a Delaware
corporation (the “Blocker Corp”)). The Class B Seller owns all of the issued and
outstanding Class B Units (together with the Class A Units owned by the Class A
Sellers, the “Purchased Units”) of American Wind Capital Company, LLC, a
Delaware limited liability company (the “Company”);

WHEREAS, the Blocker Seller is the record and beneficial owner of all of the
issued and outstanding shares of common stock (such shares of common stock, the
“Shares”) of the Blocker Corp;

WHEREAS, the Purchased Units represent all of the issued and outstanding
membership units of the Company (other than the membership units of the Company
held by the Blocker Corp), and the Shares represent all of the issued and
outstanding equity interests of the Blocker Corp; and

WHEREAS, the Class A Sellers and the Class B Seller desire to sell to HA
Capital, and HA Capital desires to purchase from the Class A Sellers and the
Class B Seller all of the Purchased Units and the Blocker Seller desires to sell
to HASI and HASI desires to purchase from the Blocker Seller all of the Shares,
on the terms and subject to the conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following defined terms have the
meanings set forth below:

“Additional Escrow Amounts” means the additional escrow amounts (other than the
Indemnity Escrow) as set forth in Schedule 6.8.

“Adjustment Amount” has the meaning set forth in Section 2.6(c).

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

“Agreement” has the meaning set forth in the introduction to this Agreement.

“Allocation” has the meaning set forth in Section 2.7(b).

“Auditor” has the meaning set forth in Section 2.6(b).

“Barclays Member” has the meaning set forth in the introduction to this
Agreement.

“Base Purchase Price” has the meaning set forth in Section 2.2.

“Blocker Corp” has the meaning set forth in the Recitals.

“Blocker Corp Class A Units” means the Class A Units held directly by Blocker
Corp.

“Blocker Seller” has the meaning set forth in the Recitals.

“Blocker Seller-Prepared Tax Returns” has the meaning set forth in
Section 6.1(b)(iv)(2).

“Blocker Tax Proceedings” has the meaning set forth in Section 6.1(c)(i).

“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banking institutions in New York, New York are authorized or
obligated by Law to be closed.

“CIT Loan” means (i) the loans made pursuant to the CIT Loan Documents, plus
(ii) all obligations under any interest rate hedge agreements, swap agreements
or similar instruments issued or entered into in connection with the CIT Loan
Documents.

“CIT Loan Documents” means the “Loan Documents,” as such term is defined in that
certain Credit Agreement, dated as of August 29, 2013, by and among AWCC
Holdings, LLC,

 

2



--------------------------------------------------------------------------------

CIT Finance LLC, Investec Bank PLC, the guarantors party thereto and the lenders
named therein, including, without limitation, any interest rate hedge agreements
and swap agreements that exist respecting such Loan Documents or the CIT Loan.

“Claim” means any demand, claim, action, investigation, legal proceeding or
arbitration.

“Claim Certificate” has the meaning set forth in Section 7.2(d)(iv).

“Class A Sellers” has the meaning set forth in the introduction to this
Agreement.

“Class A Units” means the “Class A Units,” as such term is defined in the
Company Operating Agreement.

“Class B Seller” has the meaning set forth in the introduction to this
Agreement.

“Class B Units” means the “Class B Units,” as such term is defined in the
Company Operating Agreement.

“Closing” means the closing of the transactions contemplated by Section 2.4.

“Closing Date” has the meaning set forth in Section 2.3.

“Closing Company Indebtedness” has the meaning set forth in Section 2.6(a).

“Closing Net Working Capital” has the meaning set forth in Section 2.6(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the introduction to this Agreement.

“Company Benefit Plan” means any material “employee benefit plan”, as defined in
Section 3(3) of ERISA, which covers any current or former director, officer,
employee or consultant of the Company or any Subsidiary and is sponsored,
maintained, contributed to or required to be contributed to by the Company, any
Subsidiary or their ERISA Affiliates.

“Company Indebtedness” means the aggregate Indebtedness of the Company and the
Subsidiaries, exclusive of the CIT Loan; provided, however, that for the
avoidance of doubt, Company Indebtedness shall not include any item included in
determining Net Working Capital.

“Company Operating Agreement” means the Fifth Amended and Restated Limited
Liability Company Agreement of the Company, dated as of December 2, 2011 by and
among the members party thereto.

“Company Real Property” has the meaning set forth in Section 4.15.

“Company Real Property Lease Transaction” shall mean a transaction in which a
Tenant Project is operating or under construction on (i) Company Real Property
or (ii) real property subject to a ground lease under which a Subsidiary is the
lessee (such as the lease from Lobo Partners, LLC to AG Land Property Management
I, LLC relating to the Red Mesa Project), and with respect to such property or
leasehold estate a long-term lease payment stream is in place from an owner of a
Tenant Project.

 

3



--------------------------------------------------------------------------------

“Confidentiality Agreement” has the meaning set forth in Section 6.6.

“Contract” means any written agreement, lease, license, evidence of
indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement or other legally binding arrangement.

“Determination Date” has the meaning set forth in Section 2.6(b).

“Environmental Law” means any Law concerning pollution or protection of the
environment, natural resources or exposure to Hazardous Material, including
those Laws relating to the presence, use, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of Hazardous
Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Account” means the account governed by the Escrow Agreement.

“Escrow Agent” means The Bank of New York Mellon.

“Escrow Agreement” means that certain Escrow Agreement by and between the
Principal Sellers, the Purchasers and the Escrow Agent, dated as of the date
hereof, in the form attached hereto as Exhibit E.

“Estimated Closing Company Indebtedness” has the meaning set forth in
Section 2.2.

“Estimated Closing Net Working Capital” has the meaning set forth in
Section 2.2.

“Estimated Closing Statement” has the meaning set forth in Section 2.2.

“Estimated Purchase Price” means the Base Purchase Price (i) plus the Estimated
Closing Net Working Capital (which, if a negative amount, shall reduce the Base
Purchase Price) and (ii) minus the Estimated Closing Company Indebtedness.

“Estimated NWC Cap” has the meaning set forth in Section 2.2.

“Existing Title Policy” means, with respect to any Non-Material Real Property
Asset, the existing title insurance policy for such Non-Material Real Property
Asset issued to one or more Sellers as the “insured” and delivered by Sellers to
Purchasers on or immediately prior to the date hereof.

“Expert Firm” has the meaning set forth in Section 6.1(b)(v).

“Federal Power Act” means the Federal Power Act, as amended, and FERC’s
implementing regulations related thereto.

 

4



--------------------------------------------------------------------------------

“Fee Property” shall mean the real property that is owned in fee simple by the
Company or a Subsidiary, including all real property owned in connection with a
Company Real Property Lease Transaction in which the related Tenant Project is
either operating or under construction and for which a long-term lease payment
stream is in place.

“Financial Statements” has the meaning set forth in Section 4.7.

“FIRPTA Affidavit” has the meaning set forth in Section 2.4(e).

“FIRPTA Withholding Tax” means the withholding tax imposed on purchasers of
certain real property interests pursuant to Code Section 1445.

“Foreign Partner Withholding Tax” has the meaning set forth in Section 4.10(h).

“Fortress Member” has the meaning set forth in the introduction to this
Agreement.

“GAAP” means generally accepted accounting principles as in effect in the United
States on the date of this Agreement, consistently applied throughout the
specified period.

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or similar governing entity.

“HA Capital” has the meaning set forth in the Recitals.

“HASI” has the meaning set forth in the Recitals.

“Hazardous Material” means any petroleum or petroleum products, flammable
explosives, radioactive materials, asbestos, asbestos containing materials,
polychlorinated biphenyls, and any chemicals or other materials or substances
which are defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants” or words
of similar import under any Environmental Law.

“Historic Payment Spreadsheet” means that certain spreadsheet entitled “AWCC
Monthly Actuals by deal – Inception to 12-31-2013”” and delivered to Purchasers
on February 28, 2014.

“Indebtedness” means, with respect to any Person as of any date, without
duplication, (i) the outstanding principal amount all indebtedness of such
Person for borrowed money, whether evidenced by bonds, debentures, notes or
other similar instruments, (ii) all reimbursement obligations of such Person
under letters of credit to the extent such letters of credit have been drawn,
(iii) all liabilities (as such term is defined by GAAP) which are not included
in the Net Working Capital calculation and (iv) all liabilities of such Person
for guarantees of another Person in respect of liabilities set forth in the
foregoing clauses, in each case with respect to clauses (i) through (iv), as
calculated in accordance with GAAP; provided, however, that the “Indebtedness”
of the Company or any Subsidiary as of the Closing Date shall not be deemed to
include the CIT Loan which will be paid in full with the proceeds of the

 

5



--------------------------------------------------------------------------------

Estimated Purchase Price paid at Closing. For the avoidance of doubt,
obligations under the Project Contracts which are not attributable to periods
prior to Closing shall not be considered “Indebtedness”.

“Indemnification Escrow Amount” means ten percent (10%) of the Estimated
Purchase Price.

“Indemnified Party” has the meaning set forth in Section 7.2(d)(iv).

“Indemnifying Party” has the meaning set forth in Section 7.2(d)(vi).

“Intellectual Property” has the meaning set forth in Section 4.13.

“Knowledge” means the actual knowledge (as opposed to any constructive, imputed
or similar concept of knowledge) of Charles C. Hinckley, Andrew Hinckley,
Matthew Brady, Charlie Aldridge, John Bauer and Sharon Rocchetti, after due
inquiry, with the understanding that Matthew Brady, an attorney, and John Bauer,
an accountant, are not employees of the Company and do not work full-time on
Company matters.

“Latest Balance Sheet” has the meaning set forth in Section 4.7(b).

“Laws” means all laws, statutes, rules, regulations, ordinances, common law,
judgments, decrees, orders or any requirements of any Governmental Authority,
each as the foregoing may be amended or supplemented from time to time.

“Liability Cap” has the meaning set forth in Section 7.2(d)(iv).

“Liens” means any mortgage, pledge, claim, assessment, security interest, lien,
levy, charge, restriction on transfer or other encumbrance of any kind.

“Loss” or “Losses” shall mean any and all liabilities, judgments, Claims,
penalties, fines, losses, damages (other than consequential or incidental
damages) and reasonable costs and expenses, including but not limited to,
attorneys’ fees and accounting fees and related disbursements.

“Major Company Real Property” means all Fee Property held by the Company and the
Subsidiaries at the projects listed on Schedule 1.1(c).

“Management Investor Members” has the meaning set forth in the introduction to
this Agreement.

“Management Representative” has the meaning set forth in Section 2.8.

“Management Representative Expenses” has the meaning set forth in
Section 2.9(c).

“Management Team Member” has the meaning set forth in the introduction to this
Agreement.

“Marathon” has the meaning set forth in Section 3.4.

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change or changes after the date of this
Agreement that is, or in the aggregate are, materially adverse to the business,
results of operations or financial condition of the Company and the
Subsidiaries, taken as a whole, or that is reasonably likely to materially and
negatively impact the ability of Purchasers to receive the unencumbered
marketable title to the Shares or Purchased Units or on Purchasers’ ability to
operate the Company and its Subsidiaries, taken as a whole, other than (i) any
change in conditions affecting any of the industries or markets in which the
Company and the Subsidiaries operate, including the commercial real estate
industry, the renewable power generation industry, or the United States economy
generally; (ii) any change resulting from acts of terrorism, acts of war or the
escalation of hostilities; (iii) any change in interest rates or financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index); (iv) any change in GAAP;
(v) any change in any Law after Closing; (vi) any action taken by a party hereto
in accordance with this Agreement; (vii) the ability of the Purchasers to
perform its obligations under this Agreement; and (viii) any existing event,
occurrence, or circumstance with respect to which any Purchaser has knowledge as
of the date hereof. The completion of the transactions contemplated by this
Agreement shall not be taken into account in determining whether a Material
Adverse Effect has occurred or would reasonably be expected to occur.

“Material Contracts” has the meaning set forth in Section 4.11(a).

“Material Royalty Project Lease Agreement” means, in connection with a Royalty
Acquisition Transaction, any lease, easement, landowner agreement or such other
analogous contract or instrument entered into between an owner of a Material
Tenant Project and a landowner.

“Material Tenant Project” means each Tenant Project listed in Schedule 1.1(a).

“Material Tenant Title Policy” means, with respect to the Material Tenant
Projects (other than for the Cedar Creek 2 Project (Colorado Cattle Company LLC)
and Shiloh 2 Project (Vacuum Process Products/Currie Road LLC) referenced in
Schedule 1.1 (a)), an ALTA extended coverage owner’s or leasehold policy (or
irrevocable commitment to issue such policy), as applicable, of title insurance
containing only those exceptions approved by Purchasers (other than Permitted
Liens included in such title policy which shall be deemed approved by
Purchasers) and containing such endorsements as Purchasers may reasonably
request and as are available in the state in which the applicable Material
Tenant Projects are located at reasonable rates, and in such amounts as are
consistent with the Allocation for each applicable Material Tenant Project,
which shall be purchased at the expense of Sellers.

“Net Working Capital” means the amount equal to (i) the current assets of the
Company and its direct and indirect Subsidiaries, including amounts on deposit
in Company or Subsidiary accounts on a consolidated basis as at the Closing Date
(but excluding the Prepaid Disputed Taxes), less (ii) the current liabilities of
the Company and its direct and indirect Subsidiaries on a consolidated basis as
at the Closing Date (exclusive of the CIT Loan, which shall be paid at or
immediately after Closing), determined consistently with GAAP but excluding any
deferred Tax assets and deferred Tax liabilities established to reflect timing
differences, and for the avoidance of doubt, shall not include Indebtedness.
Current liabilities should reflect all amounts owed by the Company, including
those being contested in good faith that give rise to a Permitted Lien.

 

7



--------------------------------------------------------------------------------

“Non-Material Real Property Assets” means any real property asset owned or
leased by the Company or any of its Subsidiaries other than the real property
assets relating to the Material Tenant Projects or Other Tenant Projects.

“Objection Notice” has the meaning set forth in Section 2.6(b).

“ON Wind Transaction Documents” means, collectively, the Secured Promissory Note
and the Pledge Agreement (as such terms are defined in that certain Purchase and
Sale Agreement, dated May 21, 2014, by and between AWCC Wind Equity, LLC, a
Delaware limited liability company, and ON Wind Holding, LLC, a Delaware limited
liability company).

“Operating Wind Project Liabilities” means the ongoing indemnification
obligations (or any guarantee thereof) and liabilities of any kind of the
Company or any Subsidiary arising under the contracts for sale of the Grant
County and On Wind projects as described in Schedule 4.27.

“Other Related Material Documents” means, (a) with respect to any Royalty
Acquisition Transaction, each co-tenancy agreement, easement agreement,
profit-sharing agreement and other material agreement executed between a
landowner and a Subsidiary in connection with any Royalty Acquisition Agreement
and the transactions related thereto, and (b) with respect to any Company Real
Property Lease Transaction, each easement agreement, profit sharing agreement
and other material agreement executed between an owner of a Tenant Project and a
Subsidiary in connection with any Project Lease Agreement and the transactions
related thereto.

“Other Tenant Projects” means each Tenant Project listed on Schedule 1.1(b).

“Other Tenant Title Policy” means, with respect to the Other Tenant Projects
(and the Cedar Creek 2 Project (Colorado Cattle Company LLC) and Shiloh 2
Project (Vacuum Process Products/Currie Road LLC) referenced in Schedule
1.1(a)), an ALTA extended coverage owner’s or leasehold policy (or irrevocable
commitment to issue such policy), as applicable, of title insurance in such
amounts as are consistent with the Allocation for each applicable Other Tenant
Project (or the Cedar Creek 2 Project (Colorado Cattle Company LLC) and Shiloh 2
Project (Vacuum Process Products/Currie Road LLC) referenced in Schedule
1.1(a)), which shall be purchased at the expense of Sellers.

“Parties” means the Purchasers, the Sellers and the Principal Sellers.

“Pass-through Tax Proceedings” has the meaning set forth in Section 6.1(c)(i).

“Pass-through Taxes” has the meaning set forth in Section 6.1(b)(i).

“Percentage Share” means with respect to each Seller, the percentage set forth
opposite each Seller’s name on Exhibit A.

 

8



--------------------------------------------------------------------------------

“Permitted Lien” means:

(a) Liens for Taxes that are being contested in good faith by appropriate
proceedings for which a reserve has been established to the extent required by
GAAP and that are listed on Schedule 1.1(d), or Liens for Taxes that are not yet
due or delinquent;

(b) those options, prepayment rights, purchase rights, rights of first refusal
and rights of first offer that are listed on

Schedule 1.1(d);

(c) all exceptions, restrictions, easements, charges, rights-of-way and
nonmonetary encumbrances which are set forth in any permits, licenses,
governmental authorizations, registrations or approvals (excepting those arising
from breaches or violations of the same) and which are either set forth as
exception in a preliminary title report, a title commitment or title policy for
a Project or are set forth on Schedule 1.1(d);

(d) inchoate mechanics’, materialmen’s, carriers’, workers’, repairers’,
landlord’s, warehousemen and other similar Liens arising or incurred in the
ordinary course of business relating to obligations as to which there is no
material default on the part of the Company or any Subsidiary or the validity of
which are being contested in good faith by appropriate proceedings; (provided
that any such payments in dispute for periods prior to the Closing are included
in Net Working Capital or set forth in Schedule 1.1(d));

(e) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations as disclosed
in Schedule 1.1(d);

(f) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Company or the Subsidiaries, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements;

(g) purchase money security interests in respect of personal property arising or
incurred in the ordinary course of business and any Liens accounted for as
capitalized leases disclosed in Schedule 1.1(d);

(h) easements, rights-of-way, restrictions, encroachments, and other defects or
irregularities in title, in each case which will not interfere with the
operations on the property in a manner that is likely to adversely (or in the
case of property that is not related to Material Tenant Projects or Other Tenant
Projects, materially adversely) affect the use or value of the subject property
or are approved by the Purchasers, including any zoning, conservation
restrictions or similar law or right reserved to or vested in any Governmental
Authority and, to the extent constituting Liens, any obligations or duties of
any Person to any municipality or public authority with respect to any
franchise, grant, license or permit provided by such municipality or public
authority to such Person in furtherance of the ordinary course conduct of the
business of such Person (excepting those arising from breaches or violations of
the same);

(i) the terms and conditions of the Material Contracts, including rights of
certain owners of Material Tenant Projects to require the Subsidiary that owns
the related Fee Property to grant certain easements in connection with the
construction and development of such Material Tenant Projects;

 

9



--------------------------------------------------------------------------------

(j) Liens arising out of judgments or awards so long as an appeal or proceeding
for review is being prosecuted in good faith and for the payment of which
reserves in accordance with GAAP or bonds have been provided or are fully
covered by insurance which are disclosed on Schedule 1.1(d);

(k) Mortgage liens and Liens created by a contract for deed, in each case, on
real property owned by a Person other than the Company or any Subsidiary, to the
extent incurred by the applicable landowner so long as except as disclosed in
Schedule 1.1(d) a recorded subordination, non-disturbance and attornment
agreement exists for such Lien with respect to the applicable Material Royalty
Project Lease Agreement or the applicable Project Lease Agreement;

(l) any Liens that are released or otherwise terminated on or, with regard to
the CIT Loan Documents, immediately after, the Closing Date;

(m) all matters set forth on Schedule B to the Material Tenant Title Policies or
the Other Tenant Title Policies;

(n) all matters set forth on Schedule B to the Existing Title Policies; and

(o) other Liens securing liabilities incurred in the ordinary course of business
in an aggregate amount not to exceed $100,000 at any time outstanding, provided
that any such amounts outstanding are included in Net Working Capital.

“Permits” has the meaning set forth in Section 4.17.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Authority.

“Prepaid Disputed Taxes” has the meaning set forth in Schedule 6.8.

“Principal Seller(s)” shall have the meaning set forth in Section 2.9.

“Project Contracts” means all Contracts described in clauses (a) through
(d) below to which, as of the date of this Agreement, the Company or any of the
Subsidiaries are a party:

(a) each Royalty Acquisition Agreement in respect of a Tenant Project;

(b) each Project Lease Agreement in respect of a Tenant Project;

(c) with respect to the Red Mesa Project, the ground lease from Lobo Partners,
LLC to AG Land Property Management I, LLC; and

(d) each Other Related Material Documents in respect of a Tenant Project.

“Project Lease Agreement” means, in connection with each Company Real Property
Lease Transaction, any lease, easement, landowner agreement, or such other
analogous contract or instrument (including all amendments and modifications
thereto) providing for, contemplating

 

10



--------------------------------------------------------------------------------

and/or governing the lease, use or other disposition of Company Real Property
(or, with respect to real property subject to a ground lease under which a
Subsidiary is the lessee, the related leasehold estate) by the owner of the
Tenant Project in exchange for rent, royalty payments or other consideration.

“Project Model” shall mean the financial model for the Projects prepared by the
Company and titled “AWCC Portfolio Model 2014-05-19.xlsx” “and delivered to
Purchasers on May 19, 2014.

“Proposed Closing Statement” has the meaning set forth in Section 2.6(a).

“Purchase Price” has the meaning set forth in Section 2.2.

“Purchased Units” has the meaning set forth in the Recitals.

“Purchasers” has the meaning set forth in the introduction to this Agreement.

“Purchasers-Prepared Blocker Tax Returns” has the meaning set forth in
Section 6.1(b)(iv)(3).

“Purchasers-Prepared Tax Returns” has the meaning set forth in
Section 6.1(b)(ii).

“Purchasers Indemnitees” has the meaning set forth in Section 7.2(b).

“Representatives” mean a Party’s officers, employees, counsel, accountants,
financial advisors and consultants.

“Royalty Acquisition Agreement” means, in connection with each Royalty
Acquisition Transaction, any royalty acquisition agreement, lease assignment
agreement or similar agreement, any lease or such other similar agreement, loan
agreement, promissory note, contract or instrument (including all amendments and
modifications thereto) providing for, contemplating and/or governing the sale or
other disposition or monetization by a landowner (and the purchase, acquisition
and/or investment by a Subsidiary) of rent payments, royalty payments, easement
payments or similar payments, or the payment by a landowner of amounts in
respect of a loan made by a Subsidiary to a landowner intending to monetize such
rent payments, royalty payments easement payments or similar payments, in each
case related to one or more Tenant Projects.

“Royalty Acquisition Transaction” shall mean (i) a transaction in which a
Subsidiary has purchased from a landowner a long-term royalty, lease or easement
payment stream relating to royalty, lease or easement income from the related
Tenant Project operating or under construction on the related landowner’s land,
and (ii) any transaction similar to the transaction described in clause (i) that
was structured as a loan or a membership interest purchase transaction by a
Subsidiary to the related landowner to monetize a royalty, lease or easement
payment stream.

“Schedules” mean the disclosure schedules prepared by the Company and attached
to this Agreement.

 

11



--------------------------------------------------------------------------------

“Schedules Supplement” has the meaning set forth in Section 6.1(a).

“Securities Act” has the meaning set forth in Section 5.9.

“Seller-Prepared Tax Returns” has the meaning set forth in Section 6.1(b)(ii).

“Seller Tax Claims” has the meaning set forth in Section 6.1(c).

“Sellers” has the meaning set forth in the Recitals.

“Sellers Escrow Account” means the account governed by the Sellers Escrow
Agreement.

“Sellers Escrow Agreement” means that certain Escrow Agreement by and between
the Principal Sellers, on behalf of the Sellers, and the Escrow Agent, dated on
or about the date hereof.

“Sellers Related Documents” means, collectively, the Escrow Agreement, the
Sellers Escrow Agreement, the ON Wind Transaction Documents and any other
document or agreement relating to the transactions contemplated by this
Agreement or the foregoing listed agreements.

“Shares” has the meaning set forth in the Recitals.

“Straddle Period” has the meaning set forth in Section 6.1(b)(ii).

“Subsidiaries” means, collectively, each of the direct and indirect subsidiaries
of the Company, which are set forth on Schedule 4.5(b).

“Tax” means any federal, state, local or foreign taxes, and other assessments of
a similar nature, together with any interest, penalties, additions to tax or
additional amounts imposed with respect thereto, in each case imposed by a
Governmental Authority, including all income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
customs duties, capital stock, ad valorem, value added, inventory, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration,
alternative or add-on minimum or estimated taxes.

“Tax Dispute Escrow Amount” has the meaning set forth in Schedule 6.8.

“Tax Return” means any return, declaration, report, statement or other document
filed or required to be filed with a Governmental Authority in connection with
the assessment or collection of any Tax, together with all any schedule or
attachment thereto and any amendment thereof.

“Tenant Project” shall mean the applicable portion of any wind power or solar
power project operated in connection with a Royalty Acquisition Transaction or a
Company Real Property Lease Transaction, in which a Subsidiary has an ownership
interest or is entitled to revenues pursuant to such Royalty Acquisition
Transaction or a Company Real Property Lease Transaction.

 

12



--------------------------------------------------------------------------------

“Third Party Claim” has the meaning set forth in Section 7.2(e)(i).

“Transfer Taxes” means all transfer, sales, use, value added, documentary and
stamp Taxes, all conveyance fees and recording charges and all other similar
Taxes (including any real property or leasehold interest transfer or gains Tax
and any similar Tax), fees and charges (including any penalties and interest)
incurred in connection with the transactions contemplated by this Agreement;
provided, however, income, franchise and all other similar Taxes shall not be
deemed to be Transfer Taxes.

1.2 Construction. All article, section, subsection, schedule and exhibit
references used in this Agreement are to articles, sections, subsections,
schedules and exhibits to this Agreement unless otherwise specified. The
Schedules attached to this Agreement constitute a part of this Agreement and are
incorporated herein for all purposes. If a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb). Unless the context of this Agreement clearly
requires otherwise, (a) the singular shall include the plural and the plural
shall include the singular wherever and as often as may be appropriate, (b) the
words “includes” or “including” shall mean “including without limitation,”
(c) the words “hereof,” “hereby,” “herein,” “hereunder” and similar terms in
this Agreement shall refer to this Agreement as a whole and not any particular
section or article in which such words appear, (d) any reference to a Contract
includes any amendments, supplements or modifications thereto, and (e) any
reference to a statute, regulation or law shall include any amendment thereof or
any successor thereto and any rules and regulations promulgated thereunder.
Currency amounts referenced herein, unless otherwise specified, are in United
States Dollars. Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified. All accounting
terms used herein and not expressly defined herein shall have the meanings given
to them under GAAP.

ARTICLE II.

SALE OF PURCHASED UNITS AND SHARES; PURCHASE PRICE AND CLOSING

2.1 Purchase and Sale. On the terms and subject to the conditions set forth in
this Agreement, the following transactions shall occur in the following order:
(a) each Seller (other than the Blocker Seller) will sell, transfer, convey,
assign and deliver to HA Capital, free and clear of all Liens, and HA Capital
will purchase and accept, at the Closing, that number of Purchased Units owned
by such Seller as set forth opposite such Seller’s name on Exhibit A and (b) the
Blocker Seller will sell, transfer, convey, assign and deliver to HASI, free and
clear of all Liens, and HASI will purchase and accept, at the Closing, all of
the Shares owned by the Blocker Seller as set forth opposite the Blocker
Seller’s name on Exhibit A, which Shares shall constitute all of the outstanding
equity interests (and rights to acquire equity interests) of the Blocker Corp.

2.2 Purchase Price. The aggregate purchase price to be paid by the Purchasers to
the Sellers for the Purchased Units and the Shares (the “Base Purchase Price”)
shall be One Hundred Six Million Six Hundred Fifty Thousand Dollars
($106,650,000.00), and represents the enterprise value of the Company, assuming
zero Net Working Capital and no Indebtedness. The Base Purchase price is subject
to further adjustment pursuant to Section 2.6 (the Base Purchase Price as so
adjusted is referred to as the “Purchase Price”). The Sellers shall have caused
the Company to prepare in good faith and deliver to Purchasers on the Closing
Date a statement (the

 

13



--------------------------------------------------------------------------------

“Estimated Closing Statement”) set forth on Schedule 2.2 that sets forth the
estimated Net Working Capital as of the Closing Date (“Estimated Closing Net
Working Capital”), the estimated Company Indebtedness as of the Closing Date
(the “Estimated Closing Company Indebtedness”), and the resultant Estimated
Purchase Price (which shall reflect the Base Purchase Price decreased by the
Estimated Closing Company Indebtedness and adjusted by the Estimated Closing Net
Working Capital) as of the Closing Date; provided, however, that if the
Estimated Closing Net Working Capital exceeds Five Hundred Thousand Dollars
($500,000.00) (the “Estimated NWC Cap”), then the Estimated Closing Net Working
Capital shall be equal to the Estimated NWC Cap solely for purposes of
calculating the Estimated Purchase Price and the Adjustment Amount. The
Estimated Closing Statement shall be binding on the Purchasers and the Sellers
as delivered by the Company. The Purchasers shall pay the Estimated Purchase
Price on the Closing Date as set forth on the Estimated Closing statement, which
shall include a payment to or for at least all of the following prior to Sellers
receiving any funds: (a) first, to the Escrow Agent, the Indemnification Escrow
Amount plus the Additional Escrow Amounts and (b) second, as required to pay off
all obligations under the CIT Loan Documents. The remaining balance shall be
apportioned among the Sellers as set forth on Exhibit A and shall paid over to
Sellers, in each case, net of FIRPTA Withholding Tax applicable to the relevant
Seller, by wire transfer in immediately available funds to the accounts set
forth on Exhibit A.

2.3 Closing. The Closing will take place at the offices of Latham & Watkins LLP,
555 Eleventh Street, N.W., Suite 1000, Washington, D.C., 20004-1304, or at such
other place as the Purchasers and the Sellers mutually agree, at 10:00 A.M.
local time, on the date hereof (the “Closing Date”).

2.4 Closing Deliveries by the Sellers to the Purchasers. At the Closing, each
Seller shall deliver, or cause to be delivered, to the Purchasers the following:

(a) RESERVED;

(b) in the case of the Blocker Corp only, share certificates representing all of
the Shares, duly endorsed in blank or with stock powers duly executed in blank;

(c) a copy of the board resolution/meeting minutes of the Barclay’s Member, a
certificate of the secretary of the immediate parent company of the Fortress
Member, a legal opinion of counsel to the Blocker Seller, and a certificate of
the managing member of the Management Team Member and the Management
Representative, certifying or opining, as applicable as to (i) the certificate
of incorporation or certificate of formation, as applicable, and the bylaws or
limited liability company operating agreement, as applicable, of each such
Person, (ii) the resolutions of the managers or board of directors, as
applicable, of each such Person, authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, and (iii) the incumbency and signature of the officers or
managers, as applicable, of each such Person executing this Agreement and the
other agreements to be executed on the Closing Date as contemplated herein, and
true, correct and complete copies of all documents so certified;

(d) a certificate of the secretary of the Company as to the current members of
the board and officers of the Company and its Subsidiaries, and the resignation
of each member of the board of managers of the Company and each Subsidiary and
of each officer of the Company and each Subsidiary;

 

14



--------------------------------------------------------------------------------

(e) a certificate of non-foreign status from such Seller (or, if applicable, the
beneficial owner of the Purchased Interests or Shares being sold by such Seller)
that satisfies the requirements of Treasury Regulation Section 1.1445-2(b)(2) (a
“FIRPTA Affidavit”); provided, that any Seller that is not eligible to deliver a
FIRPTA Affidavit shall deliver an applicable IRS Form W-8 and such other
information reasonably requested by Purchasers to enable Purchasers to comply
with its tax reporting and withholding obligations obligation; provided further,
that Purchaser’s sole right if any such Seller fails to provide a FIRPTA
Affidavit shall be to withhold the applicable FIRPTA Withholding Tax;

(f) new surveys for the Tenant Projects listed on Schedule 2.4(f);

(g) the Material Tenant Title Policies and the Other Tenant Title Policies;

(h) estoppel certificates in the form set forth in Exhibit D from the Company
counterparties for each of the Material Tenant Projects (other than for the
Cedar Creek 2 Project (Colorado Cattle Company LLC) and Shiloh 2 Project (Vacuum
Process Products/Currie Road LLC) referenced in Schedule 1.1(a));

(i) Phase I environmental reports for all real property owned in fee simple by
the Company in any of the projects listed on Schedule 2.4(i);

(j) a payoff demand and instructions for payment immediately following Closing
of all obligations under the CIT Loan Documents;

(k) a counterpart signature page of the Escrow Agreement executed by the
Principal Sellers and Escrow Agent; and

(l) all other previously undelivered items required to be delivered by the
Sellers or the Company to the Purchasers at or prior to the Closing pursuant to
this Agreement or otherwise required in connection herewith unless waived in
writing by the Purchasers.

2.5 Closing Deliveries by the Purchasers to the Sellers. At the Closing, the
Purchasers, shall deliver, or cause to be delivered, to the Principal Sellers
(or in the case of Section 2.5(a), the Escrow Agent, or Section 2.5(b), the
Sellers), the following:

(a) the Indemnification Escrow Amount and the Additional Escrow Amounts in
accordance with Section 2.2;

(b) the Estimated Purchase Price in accordance with Section 2.2 less the
Indemnification Escrow Amount and the Additional Escrow Amounts;

(c) a certificate of the secretary of each of the Purchasers, dated as of the
Closing Date, certifying as to (i) the certificate of formation and operating
agreement of each Purchaser, (ii) the resolutions of the manager of each
Purchaser, authorizing the execution, delivery and performance of this Agreement
and the consummation of the transactions

 

15



--------------------------------------------------------------------------------

contemplated hereby, and (iii) the incumbency and signature of the officers or
manager, as applicable, of each Purchaser executing this Agreement and the other
agreements to be executed on the Closing Date as contemplated herein, and true,
correct and complete copies of all documents so certified;

(d) a counterpart signature page of the Escrow Agreement executed by the
Purchasers and Escrow Agent; and

(e) all other previously undelivered items required to be delivered by the
Purchasers to the Sellers at or prior to the Closing pursuant to this Agreement
or otherwise required in connection herewith unless waived in writing by the
Sellers.

2.6 Purchase Price Adjustment.

(a) As soon as reasonably practicable following the Closing Date, and in any
event within sixty (60) days thereof, the Purchasers shall prepare and deliver
to the Principal Sellers a statement (the “Proposed Closing Statement”) setting
forth a calculation of the Net Working Capital as of the Closing Date (“Closing
Net Working Capital”) and the Company Indebtedness as of the Closing Date
(“Closing Company Indebtedness”). For the avoidance of doubt, should the current
employment contract between the Company and Andrew Hinckley not be terminated
within seven (7) days after the Closing Date, then an amount equal to Andrew
Hinckley’s base salary under such employment contract for a period of 30 days
shall be included in Closing Company Indebtedness for purposes of the Proposed
Closing Statement. The Proposed Closing Statement shall be prepared in a manner
consistent with the Latest Balance Sheet and GAAP, which shall control as to any
conflict as to the principles, practices, policies, judgments or methodologies
to be applied in the preparation of the Proposed Closing Statement and the
determination of the Closing Net Working Capital and the Closing Company
Indebtedness.

(b) If the Principal Sellers shall disagree with the calculation of the Closing
Net Working Capital and/or the Closing Company Indebtedness, the Principal
Sellers shall notify the Purchasers of such disagreement in writing, setting
forth in reasonable detail the particulars of such disagreement, within twenty
(20) Business Days after receipt of the Proposed Closing Statement (an
“Objection Notice”). If the Principal Sellers do not provide an Objection Notice
within such period, the Principal Sellers shall be conclusively deemed to have
accepted the Proposed Closing Statement and the calculation of the Closing Net
Working Capital and the Closing Company Indebtedness delivered by the
Purchasers, which shall be final, binding and conclusive for all purposes
hereunder. If such notice of disagreement is timely provided, the Purchasers and
the Principal Sellers shall seek in good faith for a period of fifteen
(15) Business Days (or such longer period as they may mutually agree) to resolve
any such disagreements. If, at the end of such period, they are unable to
resolve such disagreements, then BDO USA, LLP (or such other independent
accounting or financial consulting firm of recognized national standing as may
be mutually selected by the Purchasers and the Principal Sellers) (the
“Auditor”) shall resolve any remaining disagreements that were included in the
Objection Notice. Each of the Purchasers and the Principal Sellers shall
promptly submit to each other and the Auditor in writing their respective
proposal for resolution of the dispute regarding the Closing Net Working Capital
and/or the Closing Company Indebtedness. The Auditor shall establish the timing
and

 

16



--------------------------------------------------------------------------------

process of reviewing any disagreement and shall be instructed to provide its
final determination with respect to any disagreement as soon as practicable and
in any event within thirty (30) Business Days following the date on which the
disagreement is referred to the Auditor; provided, however, that (i) the Auditor
shall base its determination solely on the written submissions of the parties
and shall not conduct an independent investigation and (ii) the Auditor shall
have no authority to vary or ignore the terms of this Agreement. Each of the
Purchasers and the Principal Sellers agrees to promptly make available to each
other and to the Auditor all documents, books, records and personnel under that
party’s control as the Auditor shall determine in its judgment to be necessary
or relevant to its review of the disagreement and otherwise to cooperate with
the other party and the Auditor to facilitate a prompt resolution of the
disagreement. The determination of the Auditor shall be final, conclusive and
binding on the Parties hereto. The date on which the Closing Net Working Capital
and Closing Indebtedness are finally determined in accordance with this
Section 2.6(b) (whether by the Principal Sellers’ failure to timely deliver an
Objection Notice, by agreement of the Purchasers and the Principal Sellers or by
the Auditor) is referred to as the “Determination Date.” The fees and expenses
of the Auditor shall be borne by the Purchasers, on the one hand, and the
Sellers, on the other hand, based upon the percentage which the aggregate
portion of the contested amount not awarded to each party bears to the aggregate
amount actually contested by such party. Following the Closing, the Purchasers
shall provide the Principal Sellers and their Representatives reasonable access
to the records, properties, personnel and (subject to the execution of customary
work paper access letters, if requested) auditors of the Company during regular
business hours relating to the Principal Sellers’ review of the Proposed Closing
Statement and shall cause the personnel of the Purchasers and the Company to
reasonably cooperate with the Principal Sellers in connection with their review
of the Proposed Closing Statement.

(c) The “Adjustment Amount,” which may be positive or negative, shall mean
(i) the Closing Net Working Capital (as finally determined in accordance with
Section 2.6(b)) minus the Estimated Closing Net Working Capital used in
calculating the Estimated Purchase Price in accordance with Section 2.2
(recognizing, for the avoidance of doubt, that the Estimated Closing Net Working
Capital shall not exceed the Estimated NWC Cap), plus (ii) the Estimated Closing
Company Indebtedness minus the Closing Company Indebtedness (as finally
determined in accordance with Section 2.6(b)). The Adjustment Amount shall be
paid in accordance with Section 2.6(d).

(d) If the Adjustment Amount is a positive number, the Purchasers shall pay the
Adjustment Amount to the Sellers to the accounts set forth on Exhibit A, such
payments to be distributed to each Seller based on such Seller’s Percentage
Share as set forth on Exhibit A. If the Adjustment Amount is a negative number,
the Sellers shall pay the Adjustment Amount to the Purchasers to an account
designated by the Purchasers. All payments pursuant to this Section 2.6(d) shall
be paid by wire transfer of immediately funds promptly following the
Determination Date, and in any event within five (5) Business Days following the
Determination Date. In the event Sellers owe a payment pursuant to this
Section 2.6 and any Sellers fail to make such payment within ten (10) Business
Days following the Determination Date, the Purchasers may deduct the amount of
such payment from the Indemnification Escrow Amount. In the event the Purchasers
owe a payment pursuant to this Section 2.6 and the Purchasers fail to make such
payment within ten (10) Business Days following the Determination Date, Sellers
may deduct the amount of such payment from the Indemnification Escrow Amount,
and Purchasers shall thereafter promptly reimburse such amount by making a
corresponding deposit to the Escrow Account.

 

17



--------------------------------------------------------------------------------

2.7 Tax Treatment.

(a) The Parties hereto acknowledge and agree the for U.S. federal income Tax
purposes (and to the extent permitted for state and local income Tax purposes)
(i) the Company shall terminate as a partnership within the meaning of Code
Section 708(b)(1)(B) as of the end of the day on the Closing Date, (ii) the
Sellers (other than the Blocker Seller) shall be treated as having sold their
interests in the Company and shall report any gain or loss resulting therefrom
in accordance with Section 741 of the Code, and the Blocker Seller shall be
treated as having sold the Shares of the Blocker Corp and shall report any gain
or loss resulting therefrom in accordance with Section 1001 of the Code,
(iii) the Purchasers shall be treated as having purchased the Purchased Units
and the Shares from the Sellers, and (iv) the Company shall continue in
existence as a partnership and shall make (or has made) an election under
Section 754 of the Code effective no later than the taxable year of the Company
that includes the Closing Date.

(b) The purchase price (as determined for federal income Tax purposes) shall be
allocated among the Shares and the Purchased Units and, to the extent allocated
to the Purchased Units, the assets of the Company and the Subsidiaries
consistent with Sections 751, 755 and 1060 of the Code and the Treasury
Regulations promulgated thereunder, as set forth on Exhibit C hereto (the
“Allocation”). The Allocation shall be binding on the Purchasers, the Company,
the Blocker Corp., and the Sellers and their Affiliates for all income Tax and
title insurance purposes, but not for purposes of GAAP financial statements or
any disclosures related thereto. The Purchasers, the Company, the Blocker Corp
and the Sellers and their Affiliates shall report, act, and file Tax Returns in
all respects and for all income Tax purposes consistent with the Allocation and
shall not take any position contrary thereto; provided, however that nothing
contained herein shall be construed so as to require any party to commence or
participate in any litigation or administrative process challenging any
determination made by any Governmental Authority contrary to the Allocation.

2.8 Management Representative. C.C. Hinckley Company, LLC is hereby appointed to
act as the representative of the Management Investor Members and the Management
Team Member (the “Management Representative”) under this Agreement and the
Sellers Related Documents. By execution of this Agreement, the Management
Representative hereby agrees to serve as the Management Representative pursuant
to the terms of this Agreement. By virtue of the adoption of this Agreement and
the approval of this Agreement by the Management Investor Members and the
Management Team Member, each Management Investor Member and Management Team
Member appoints, as of the date of this Agreement, the Management Representative
as his, her or its true and lawful agents and attorneys-in-fact to enter into
the Sellers Related Documents and any other agreement in connection with the
transactions contemplated by this Agreement or the Sellers Related Documents, to
exercise all or any of the powers, authority and discretion conferred on him or
her under any such agreement, to give and receive notices on his, her or its
behalf and to be his, her or its exclusive representatives with respect to any
matter, suit, claim, action or proceeding arising with respect to any
transaction contemplated by any such agreement, including, without limitation,
the defense, settlement or

 

18



--------------------------------------------------------------------------------

compromise of any claim, action or proceeding for which the Purchasers may be
entitled to indemnification and, by virtue of its execution of the Agreement,
the Management Representative agrees to act as, and to undertake the duties and
responsibilities of, such agent and attorney-in-fact. All actions, decisions and
instructions of the Management Representative shall be conclusive and binding
upon all of the Management Investor Members and Management Team Member. Each
Management Investor Member and Management Team Member hereby releases the
Management Representative from, and each Management Investor Member and
Management Team Member agrees to indemnify the Management Representative
against, liability for any action taken or not taken by it, in good faith, in
its capacity as such agents.

2.9 Principal Sellers.

(a) The Barclays Member, the Fortress Member, the Blocker Seller and the
Management Representative are hereby appointed to act as representatives of the
Sellers (collectively, the “Principal Sellers”) under this Agreement in
accordance with the terms of this Section 2.9. The Purchasers shall be entitled
to rely on the unanimous instruction of the Principal Sellers, without any
investigation or inquiry. By execution of this Agreement, the Barclays Member,
the Fortress Member, the Blocker Seller and the Management Representative hereby
agree to serve as the Principal Sellers pursuant to the terms of this Agreement.

(b) The Principal Sellers, acting unanimously, shall be authorized to:

(i) take all actions required by, and exercise all rights granted to, the
Principal Sellers in this Agreement and/or the Sellers Related Documents;

(ii) receive all notices or other documents given or to be given to the
Principal Sellers by Purchasers pursuant to this Agreement and/or by any
counterparty pursuant to the Sellers Related Documents;

(iii) negotiate, undertake, compromise, defend, resolve and settle any suit,
proceeding or dispute under this Agreement and/or the Sellers Related Documents;

(iv) execute and deliver all agreements, certificates and documents required or
deemed appropriate by the Principal Sellers in connection with any of the
transactions contemplated by this Agreement and/or the Sellers Related
Documents;

(v) engage special counsel, accountants and other advisors and incur such other
expenses in connection with any of the transactions contemplated by this
Agreement and/or the Sellers Related Documents; and

(vi) take such other action as the Principal Sellers may deem appropriate,
including (A) agreeing to any modification or amendment of this Agreement and/or
the Sellers Related Documents and executing and delivering an agreement of such
modification or amendment and (B) all such other matters as the Principal
Sellers may deem necessary or appropriate to carry out the intents and purposes
of this Agreement and/or the Sellers Related Documents.

 

19



--------------------------------------------------------------------------------

(c) The Management Representative shall be entitled to receive reimbursement
from the Sellers for any and all expenses, charges and liabilities, including
reasonable attorneys’ fees, incurred by the Management Representative in the
performance or discharge of its rights and obligations under this Agreement
and/or the Sellers Related Documents (“Management Representative Expenses”).

(d) By virtue of the adoption of this Agreement and the approval of this
Agreement by the Sellers, each Seller appoints, as of the date of this
Agreement, the Principal Sellers as his, her or its true and lawful agents and
attorneys-in-fact to enter into any agreement in connection with the
transactions contemplated by this Agreement and/or the Sellers Related
Documents, to exercise all or any of the powers, authority and discretion
conferred on him or her under any such agreement, to give and receive notices on
his, her or its behalf and to be his, her or its exclusive representatives with
respect to any matter, suit, claim, action or proceeding arising with respect to
any transaction contemplated by any such agreement, including, without
limitation, the defense, settlement or compromise of any claim, action or
proceeding for which the Purchasers, may be entitled to indemnification and, by
virtue of its execution of the Agreement, the Principal Sellers agree to act as,
and to undertake the duties and responsibilities of, such agents and
attorneys-in-fact. All actions, decisions and instructions of the Principal
Sellers shall be conclusive and binding upon all of the Sellers.

(e) Each Seller hereby releases the Principal Sellers from, and each Seller
agrees to indemnify the Principal Sellers against, liability for any action
taken or not taken by them, in good faith, in their capacity as such agents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

With respect to the representations and warranties set forth in Sections 3.1,
3.2, 3.3, 3.4, 3.6 and 3.7 each Seller hereby represents and warrants to the
Purchasers, as to itself as follows:

3.1 Authority. Such Seller has all requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby. The execution and delivery by such Seller
of this Agreement, and the performance by such Seller of its obligations
hereunder, have been duly and validly authorized by all necessary corporate or
limited liability company action on behalf of such Seller. This Agreement has
been duly and validly executed and delivered by such Seller and constitutes the
legal, valid and binding obligation of such Seller enforceable against such
Seller in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium, fraudulent
conveyance or other similar Law relating to or affecting the rights of creditors
generally, or by general equitable principles.

3.2 No Conflicts. The execution and delivery by such Seller of this Agreement
does not, and the performance by such Seller of its obligations under this
Agreement and the consummation of the transactions contemplated hereby will not:

 

20



--------------------------------------------------------------------------------

(a) if such Seller is not an individual, conflict with or result in a violation
or breach of any of the terms, conditions or provisions of its certificate of
incorporation, bylaws, limited liability company agreement or certificate of
formation, as applicable;

(b) be in violation of or result in a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, agreement or other
instrument or obligation to which such Seller is a party or by which any Seller
or its Purchased Units or Shares may be bound, or result in the creation of a
Lien on the Purchased Units or the Shares, except for such defaults (or rights
of termination, cancellation or acceleration) as to which requisite waivers or
consents have been obtained or will be obtained prior to Closing, or any
defaults (or rights of termination, cancellation, or acceleration) which would
not reasonably be expected to have a material adverse effect on the ability of
such Seller to perform its obligations under this Agreement; or

(c) conflict with or result in a violation or breach of any term or provision of
any Law or writ, judgment, order or decree applicable to such Seller, which
violation would reasonably be expected to have a material adverse effect on the
ability of such Seller to perform its obligations under this Agreement.

3.3 Capitalization. Except as set forth in Schedule 3.3, such Seller owns
beneficially and of record the Purchased Units or the Shares, as applicable, set
forth opposite its name on Exhibit A, and has not granted any options to sell or
agreed to sell the Purchased Units or the Shares, as the case may be, to any
third party. The Purchased Units are not subject to any claim, lien or
encumbrance of any kind. At Closing, such Seller shall transfer title to such
Purchased Units and Shares, as the case may be, free and clear of all Liens.

3.4 Brokers. Except for Marathon Capital, LLC (“Marathon”), which was retained
by the Company for the benefit of the Sellers, such Seller has not employed any
broker, finder, investment banker, or financial advisor as to whom such Seller
may have any obligation to pay any brokerage or finder’s fees, commissions or
similar compensation in connection with the transactions contemplated hereby.

3.5 Blocker Corp. The Blocker Seller hereby represents and warrants to the
Purchasers as follows:

(a) The Blocker Corp is a corporation duly incorporated, validly existing and in
good standing under the Laws of the State of Delaware.

(b) The Blocker Corp does not hold, and has never held, the right or obligation
to acquire any stock, partnership interest or joint venture interest, other
equity interest, note or other instruments in, or to make a capital contribution
in, any other Person, other than the Blocker Corp Class A Units or as set forth
on the Schedule 3.5(b).

(c) The Blocker Corp does not own, and has never owned, any stock, partnership
interest or joint venture interest, other equity interest, note or other
instruments in any other Person, other than the Blocker Corp Class A Units or as
set forth on the Schedule 3.5(c).

 

21



--------------------------------------------------------------------------------

(d) The issued and outstanding equity interests of the Blocker Corp consist
solely of the Shares, which are wholly owned of record and beneficially by the
Blocker Seller. The Blocker Corp, has never owned any other assets or equity
interest and has never incurred any liabilities other than relating to, or
conducted any business other than owning, the Blocker Corp Class A Units.

(e) Except as set forth in Schedule 3.5(e), the Blocker Seller is the sole
lawful record and beneficial owner of, and has good and valid title to, the
Shares. The Shares are not subject to any claim, lien or encumbrance of any
kind. There are no outstanding subscriptions, options, warrants, conversion
rights, convertible securities, preemptive rights, preferential rights or other
material rights (contractual or otherwise) or material agreements of any kind
for the purchase or acquisition of any of the Shares.

(f) The Blocker Corp, except with respect to rights and obligations under this
Agreement, (i) does not have, and has never had, any assets or operations other
than those incidental to its holding of the Blocker Corp Class A Units (whether
directly or indirectly) and compliance with its corporate existence, and
(ii) has never incurred any Indebtedness or incurred or become subject to any
liabilities other than liabilities for income or franchise Taxes, all of which
have been paid in accordance with information returns provided to the Blocker
Corp. by the Company.

(g) The Blocker Corp., in accordance with information returns provided to the
Blocker Corp. by the Company, (i) has timely filed (taking into account any
applicable extensions) all Tax Returns required to be filed by it, which Tax
Returns are accurate and complete in all material respects, (ii) has provided
copies of all income and franchise Tax Returns and other material Tax Returns
and extensions filed in the last three (3) years, and (iii) has paid all Taxes
that are shown thereon as due and payable by it.

(h) There are no ongoing audits, examinations or other administrative or
judicial proceedings relating to Taxes or Tax Returns of the Blocker Corp. The
Blocker Corp has not received written notice of (i) any pending or scheduled
audit, examinations or other administrative or judicial proceeding relating to
Taxes or Tax Returns of the Blocker Corp. or (ii) any Tax deficiency, assessment
or other similar claim against the Blocker Corp. that remains unpaid or
otherwise unsettled.

(i) There are no Liens for Taxes upon the assets or properties of the Blocker
Corp. other than Liens for (i) Taxes not yet due and payable and (ii) Taxes that
are being contested in good faith by appropriate proceedings (in the case of
(ii), such contest has been disclosed in writing to the Purchasers. There are no
outstanding agreements or waivers extending the statutory period of limitations
applicable to the assessment of any Tax against the Blocker Corp. (other than
automatic extensions arising from an extension of the due date for filing a Tax
Return). No Tax ruling regarding the Blocker Corp. or the assets or liabilities
of the foregoing has been received or requested. The Blocker Corp. is not a
party to any “tax sharing”, tax indemnity or similar agreement other than the
Company Operating Agreement. Blocker Corp. (or any predecessor thereto) has
never joined any other taxpayer in filing a consolidated, affiliated, combined
or unitary group Tax Return.

 

22



--------------------------------------------------------------------------------

(j) The Blocker Corp. does not have any accumulated earnings or profits within
the meaning of Section 312 of the Code and as of the date hereof is not
reasonably expected to have any current earnings and profits attributable to the
period from January 1, 2014 through and including the Closing Date.

The representations and warranties set forth in this Section 3.5 (i) are the
sole and exclusive representations and warranties with respect to Taxes of the
Blocker Corp., (ii) are made only with respect to Tax periods (or portions
thereof) ending on or prior to the Closing Date and (iii) shall not be construed
to as a representation or warranty, and shall not be relied upon for any claim
of indemnification with respect to, any Taxes attributable to any Tax period (or
portion thereof) beginning after the Closing Date, or any Tax positions taken by
the Purchasers and their Affiliates (including the Blocker Corp.) in any Tax
period (or portion thereof) beginning after the Closing Date.

3.6 Transaction With Affiliates. Except as set forth on Schedule 3.6, none of
such Seller or any of its managers or officers or, to the actual knowledge of
such Seller, their respective Affiliates is involved in any material business
arrangement or relationship with the Company or any Subsidiary, and none of such
Seller or any of its managers or officers or their respective Affiliates owns
any material property or right, tangible or intangible, which is used by the
Company or any Subsidiary.

3.7 Capitalization Table. To the actual knowledge of such Seller, the
capitalization table set forth on Exhibit B is true and correct in all material
respects.

3.8 Anti-Terrorism Law. Each Seller represents and warrants as to itself as
follows:

(a) Neither it nor to its actual knowledge, any Affiliate is in violation of
(i) any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (ii) Executive Order
No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism) (the “Executive
Order”) or (iii) the anti-money laundering provisions of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, Public Law 107 56 (October 26,
2001) (the “Patriot Act”), amending the Bank Secrecy Act, 31 U.S.C. Section 5311
et seq., and any other laws relating to terrorism or money laundering
(collectively, “Anti-Terrorism Laws”).

(b) To its actual knowledge, none of its Affiliates and the brokers or other
agents acting or benefiting in any capacity in connection with the transaction
that is the subject of this Agreement is any of the following: (i) a Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order; (ii) a Person owned or controlled by, or acting for or on
behalf of, any person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order; (iii) a Person that commits, threatens
or conspires to commit or supports “terrorism” as defined in the Executive
Order; or (iv) a Person that is named as a “specially designated national and
blocked person” on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list.

 

23



--------------------------------------------------------------------------------

(c) To its actual knowledge, no broker or other agent of it that is acting in
any capacity in connection with the transaction that is the subject of this
Agreement (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.8(b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES REGARDING

THE COMPANY AND THE SUBSIDIARIES

The Sellers hereby represent and warrant to the Purchasers as follows:

4.1 Organization, Standing and Power. The Company and each Subsidiary is a
limited liability company, duly organized and validly existing, and has all
requisite power and authority to conduct its business as it is now being
conducted and to own, lease and operate its assets. The Company and each
Subsidiary is in good standing under the Laws of the jurisdiction of its
formation. The Company and each Subsidiary is duly qualified or licensed to do
business in each jurisdiction in which the ownership or operation of its assets
make such qualification or licensing necessary, except in those jurisdictions
where the failure to be so duly qualified or licensed would not reasonably be
expected to result in a Material Adverse Effect.

4.2 Legal Proceedings. Except as set forth on Schedule 4.2, there are no actions
at law, suits in equity, proceedings or Claims pending or threatened in writing
against the Company or any Subsidiary.

4.3 Compliance with Laws. The Company and each Subsidiary is in compliance, in
all material respects, with all Laws applicable to them.

4.4 Governmental Approvals; Filings. No consent, approval or action of, filing
with or notice to any Governmental Authority on the part of the Company or any
Subsidiary is required in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby, except to the extent that the failure to obtain such
consent or approval or provide such action or filing would not reasonably be
expected to result in a Material Adverse Effect.

4.5 Capitalization; Subsidiaries; CIT Loan.

(a) The Purchased Units and the membership units of the Company held by the
Blocker Corp. represent all of the issued and outstanding units of the Company
and there are no other equity interests in the Company that are outstanding. All
of the Purchased Units are

 

24



--------------------------------------------------------------------------------

validly issued, fully paid and nonassessable, to the extent such terms are
applicable. Except as set forth in the Company Operating Agreement, there are no
outstanding subscriptions, options, warrants, conversion rights, convertible
securities, preemptive rights, preferential rights or other material rights
(contractual or otherwise) or material agreements of any kind for the purchase
or acquisition of any of the limited liability company interests of the Company.
Each Seller hereby waives any such subscriptions, options, warrants, conversion
rights, convertible securities, preemptive rights, preferential rights or other
material rights (contractual or otherwise) or material agreements of any kind
for the purchase or acquisition of any of the limited liability company
interests of the Company that it may have pursuant to the Operating Agreement.

(b) Schedule 4.5(b) sets forth all of the issued and outstanding limited
liability company interests of the Subsidiaries and the holders of such
interests as of the date hereof. The Company owns directly or indirectly one
hundred percent (100%) of the limited liability company interests of each
Subsidiary. All issued and outstanding limited liability company interests of
the Subsidiaries are validly issued, fully paid, nonassessable, to the extent
such terms are applicable, and free of any Liens. Except as set forth in the
Company Operating Agreement, there are no outstanding subscriptions, options,
warrants, conversion rights, convertible securities, preemptive rights,
preferential rights or other material rights (contractual or otherwise) or
material agreements of any kind for the purchase or acquisition of any of the
limited liability company interests of any of the Subsidiaries. Each Seller
hereby waives any such subscriptions, options, warrants, conversion rights,
convertible securities, preemptive rights, preferential rights or other material
rights (contractual or otherwise) or material agreements of any kind for the
purchase or acquisition of any of the limited liability company interests of any
of the Subsidiaries that it may have pursuant to the Operating Agreement.

(c) The Subsidiaries do not, directly or indirectly, own nor have they made any
investment in, any capital stock of, or equity or proprietary interest in, any
Person other than certain of the Subsidiaries as set forth in Schedule 4.5(b).

(d) Upon the payment of the CIT Loan by following the instructions delivered by
Sellers pursuant to Section 2.4(j) above, the CIT Loan will be paid in full and
the Company will have no further liability under the CIT Loan Documents.

4.6 Absence of Regulation. Neither the Company nor any Subsidiary is an
“investment company,” a company “controlled” by an “investment company” or an
“investment advisor” within the meaning of the Investment Company Act of 1940.
Neither the Company nor any Subsidiary is subject to regulation as a “public
utility” as such term is defined in the Federal Power Act.

4.7 Financial Statements. The Company has previously provided to the Purchasers
copies of the following financial statements (such financial statements, the
“Financial Statements”):

(a) the audited consolidated balance sheets of the Company and the Subsidiaries
as of December 31, 2013, and the related audited statements of cash flows,
members’ equity/deficit and operations of the Company for the fiscal year ended
December 31, 2013; and

 

25



--------------------------------------------------------------------------------

(b) the unaudited consolidated balance sheet of the Company and the Subsidiaries
as of March 31, 2014 (the “Latest Balance Sheet”), and the related unaudited
consolidated statements of cash flows and operations of the Company and the
Subsidiaries for the year-to-date.

(c) Except as set forth on Schedule 4.7(c), the Financial Statements (i) have
been prepared in accordance with GAAP, applied on a consistent basis throughout
the periods covered thereby, except as may be indicated in the notes thereto and
except, in the case of unaudited interim Financial Statements, for the absence
of footnotes and subject to year-end adjustments, and (ii) fairly present, in
all material respects, the financial position, results of operations and cash
flows of the Company and the Subsidiaries as of the dates and for the periods
indicated (subject, in the case of the unaudited interim Financial Statements,
to the absence of footnotes and to year-end adjustments).

4.8 Undisclosed Liabilities. Except as set forth on Schedule 4.8, as of the date
of this Agreement, there is no liability or obligation of the Company or any of
the Subsidiaries of a type required to be reflected or reserved for on a balance
sheet prepared in accordance with GAAP, except for liabilities and obligations
(a) reflected or reserved for on the Financial Statements or disclosed in the
notes thereto, (b) included in the calculation of Net Working Capital or
Indebtedness, (c) incurred as a result of any obligation arising under this
Agreement, (d) disclosed in the Schedules or (e) as would not reasonably be
expected to exceed $100,000 in the aggregate and do not otherwise result from
any breaches of any representations or warranties set forth in Article III or
Article IV.

4.9 Absence of Certain Changes. Since December 31, 2013 to the date of this
Agreement, the Company and the Subsidiaries have not suffered any change in
their business, operation or financial position, except such changes which would
not reasonably be expected to have a Material Adverse Effect and the Company and
the Subsidiaries have conducted their respective businesses in all material
respects in the ordinary course consistent with past practices.

4.10 Taxes.

Except as set forth in Schedule 4.10:

(a) The Company and each Subsidiary has been treated as a partnership or
disregarded entity at all times since formation, and no election has ever been
filed to treat the Company or any Subsidiary as an association taxable as a
corporation for U.S. federal income Tax purposes.

(b) The Company and the Subsidiaries (i) have timely filed (taking into account
any applicable extensions) all Tax Returns required to be filed by them, which
Tax Returns are accurate and complete in all material respects, (ii) have
provided copies of all income and franchise Tax Returns and other material Tax
Returns and extensions filed in the last three (3) years, and (iii) have paid
all Taxes that are shown thereon as due and payable by them;

(c) There are no ongoing audits, examinations or other administrative or
judicial proceedings relating to Taxes or Tax Returns of the Company or any
Subsidiary. None of the Company or any Subsidiary has received written notice of
(i) any pending or scheduled

 

26



--------------------------------------------------------------------------------

audit, examinations or other administrative or judicial proceeding relating to
Taxes or Tax Returns of the Company or any Subsidiary or (ii) any Tax
deficiency, assessment or other similar claim against the Company or any
Subsidiary that remains unpaid or otherwise unsettled;

(d) There are no Liens for Taxes upon the assets or properties of the Company or
the Subsidiaries other than Permitted Liens;

(e) There are no outstanding agreements or waivers extending the statutory
period of limitations applicable to the assessment of any Tax against the
Company or the Subsidiaries (other than automatic extensions arising from an
extension of the due date for filing a Tax Return);

(f) No Tax ruling regarding the Company or any Subsidiary or the assets or
liabilities of the foregoing has been received or requested;

(g) Neither the Company nor any Subsidiary is a party to any “tax sharing”, tax
indemnity or similar agreement; and

(h) The Company has no “effectively connected taxable income” of foreign
partners, as described in Section 1446 of the Code, for the periods of
(i) calendar year 2013, or (ii) January 1, 2014 through and including the
Closing Date (“Foreign Partner Withholding Tax”).

The representations and warranties set forth in this Section 4.10 (i) are the
sole and exclusive representations and warranties with respect to Taxes of the
Company and the Subsidiaries, (ii) are made only with respect to Tax periods (or
portions thereof) ending on or prior to the Closing Date and (iii) shall not be
construed to as a representation or warranty, and shall not be relied upon for
any claim of indemnification with respect to, any Taxes attributable to any Tax
period (or portions thereof) beginning after the Closing Date, or any Tax
positions taken by the Purchasers and their Affiliates (including the Company
and the Subsidiaries) in any Tax period (or portion thereof) beginning after the
Closing Date.

4.11 Material Contracts.

(a) Schedule 4.11(a) contains a listing of all Contracts described in clauses
(i) through (x) below to which, as of the date of this Agreement, the Company or
any of the Subsidiaries are a party (collectively, the “Material Contracts”):

(i) Each Royalty Acquisition Agreement in respect of a Material Tenant Project;

(ii) Each Project Lease Agreement in respect of a Material Tenant Project;

(iii) With respect to the Red Mesa Project, the ground lease from Lobo Partners,
LLC to AG Land Property Management I, LLC;

 

27



--------------------------------------------------------------------------------

(iv) Each Other Related Material Documents in respect of a Material Tenant
Project;

(v) Each note, debenture, other evidence of indebtedness, guarantee, loan,
credit or financing agreement or instrument or other contract for money borrowed
by the Company or any of the Subsidiaries, in each case, having an outstanding
principal amount in excess of $100,000;

(vi) Each Contract (other than Contracts of the type (without giving effect to
dollar thresholds) described in other clauses of this Section 4.11(a)) that the
Company reasonably anticipates will involve aggregate payments or consideration
furnished by or to the Company or any of the Subsidiaries of more than $100,000
in any calendar year and which are not cancelable (without material penalty,
cost or other liability) within ninety (90) days;

(vii) Each Contract for the acquisition of any Person or any business unit
thereof or the disposition of any assets of the Company or any of the
Subsidiaries (other than in the ordinary course of business), in each case,
involving aggregate payments in excess of $100,000 in any calendar year, other
than Contracts in which the applicable acquisition or disposition has been
consummated and there are no material obligations ongoing;

(viii) Each joint venture agreement, partnership agreement or limited liability
company agreement with a third party;

(ix) Each Contract requiring capital expenditures after the date of this
Agreement in an amount in excess of $100,000 in any calendar year; and

(x) Each Contract expressly prohibiting or restricting in any material respect
the ability of the Company or any of the Subsidiaries to engage in any business,
to operate in any geographical area or to compete with any Person; and

(xi) Except as set forth in Schedule 4.11(a), there are no other Material
Contracts.

(b) Each Material Contract is in full force and effect and constitutes a legal,
valid and binding agreement, enforceable in accordance with its terms, of the
Company and/or the Subsidiaries (as applicable) and, to the Knowledge of the
Company, of each other party thereto, except as the same may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
Laws relating to or affecting the rights of creditors generally, or by general
equitable principles. Except as set forth in Schedule 4.11(b), all payments and
performance required of the Company and/or the Subsidiaries under the Material
Contracts through the Closing Date have been or will, on or before the Closing
Date, be made, and neither the Company nor any Subsidiary, nor, to the Knowledge
of the Company, any other party to the Material Contracts, is in violation or
breach of or default under the Material Contracts (or with notice or lapse of
time or both, would be in violation or breach of or default under any such
Material Contract).

(c) Each Material Royalty Project Lease Agreement is in full force and effect
and constitutes a legal, valid and binding agreement, enforceable in accordance
with its terms, of

 

28



--------------------------------------------------------------------------------

the parties thereto, except as the same may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar Laws
relating to or affecting the rights of creditors generally, or by general
equitable principles. To the Knowledge of the Company, no party to the Material
Royalty Project Lease Agreements is in violation or breach of or default under
the applicable Material Royalty Project Lease Agreements.

4.12 Environmental Matters.

(a) The Company and each Subsidiary is in compliance with all Environmental Laws
applicable to them.

(b) The Company and the Subsidiaries have not entered into or agreed to any
consent decree or order, and are not subject to any outstanding judgment,
decree, or judicial order or a party to any action, suit, proceeding or hearing,
nor, to the Knowledge of the Company, is any such action, suit, proceeding or
hearing threatened relating to compliance with any Environmental Law.

(c) No Hazardous Materials have been released by the applicable Subsidiary, or,
to the Knowledge of the Company, any of its lessees or grantees or any of its or
their respective contractors or agents, into or onto the soil or groundwater of
such Subsidiary’s owned or leased Company Real Property in violation of
Environmental Laws, and, to the Knowledge of the Company, for the period prior
to a Subsidiary’s acquisition of its ownership or leasehold interest, as
applicable in such Company Real Property, no Hazardous Materials were released
into or onto the soil or groundwater of such Company Real Property in violation
of Environmental Laws. No Company Real Property presently has, and to the
Knowledge of the Company, no Company Real Property has ever had, an underground
storage tank installed thereon.

(d) The Company has provided Purchasers true and complete copies of any material
and current environmental studies, reports, assessments, data and material
correspondence with Governmental Authorities and other Persons, in the
possession of Sellers, the Company or the Subsidiaries, and describing the
environmental condition of all fee and leasehold real property owned by any
Subsidiary.

(e) Except with respect to the representations set forth in Section 4.17 and
Section 4.26, the representations and warranties set forth in this Section 4.12
are the sole and exclusive representations and warranties of the Company
concerning environmental matters, including matters arising under Environmental
Laws.

4.13 Intellectual Property. Schedule 4.13 sets forth all material trademarks,
patents or Contracts (the “Intellectual Property”) with respect to the usage of
technology or intellectual property used in connection with the conduct of the
Company’s and each Subsidiary’s business as it is presently being conducted. The
Company and each Subsidiary owns or possesses licenses or other valid rights to
use all of its respective Intellectual Property, is not in breach of any
material licensing agreement and has not licensed or otherwise granted access to
the Intellectual Property to anyone besides the Company and its Subsidiaries.
The representations and warranties set forth in this Section 4.13 are the sole
and exclusive representations and warranties of the Company concerning
intellectual property matters.

 

29



--------------------------------------------------------------------------------

4.14 Insurance. Schedule 4.14 sets forth all policies of fire, liability and
other forms of insurance insuring the Company and the Subsidiaries or their
assets and properties. Such policies are in full force and effect, all premiums
with respect thereto covering all periods up to and including the date as of
which this representation is being made have been paid (other than retroactive
premiums which may be payable with respect to comprehensive general liability
insurance policies), and no notice of cancellation or termination has been
received by the owner or holder of any such policy with respect to any such
policy which was not replaced on substantially similar terms prior to the date
of such cancellation. Except as set forth on Schedule 4.14, since the formation
of the Company, no claims have been made or are pending under any such policies
and to the Company’s Knowledge the policies can be renewed on similar terms.

4.15 Real Property.

(a) Schedule 4.15 lists all Fee Property held by the Company and the
Subsidiaries (the “Company Real Property”). Since December 31, 2012, neither the
Company nor the Subsidiaries have (a) transferred any of their respective
Company Real Property or (b) otherwise subjected any of their respective Company
Real Property to any Lien, except for Permitted Liens or as set forth on
Schedule 4.15.

(b) With respect to the each parcel of Company Real Property: (A) to the
Knowledge of the Company, there are no pending or threatened condemnation
proceedings relating to such Company Real Property; (B) except as set forth on
Schedule 1.1(c), the applicable Subsidiary that owns such Company Real Property
has not granted (i) any options or rights of first refusal to purchase or lease
the Company Real Property, or any portion thereof or interest therein, or
(ii) any leases, subleases, licenses, occupancy agreements, use agreements,
concessions or agreements or arrangements which would materially and adversely
affect the operation of the applicable Tenant Project thereon, other than
Permitted Liens.

(c) Each Subsidiary owning any Company Real Property has marketable title (or
with respect to Company Real Property in Texas, indefeasible title) to its
Company Real Property, free and clear of all Liens, except for Permitted Liens.

(d) The Company and the Subsidiaries have marketable title to the Major Company
Real Property.

4.16 Personal Property. The Company and the Subsidiaries have good title to all
of their tangible personal property, free and clear of all Liens, except for
Permitted Liens.

4.17 Permits. All permits, licenses, certificates of authority, authorizations,
approvals, registrations, franchises and similar consents granted by a
Governmental Authority (the “Permits”) required to be held by the Company or any
Subsidiary in order for the Company or any Subsidiary to conduct its business in
the ordinary course or to perform its obligations under any Royalty Acquisition
Transaction or Company Real Property Lease Transaction (in respect of any
Material Tenant Project or Other Tenant Project) are valid and in full force and
effect.

 

30



--------------------------------------------------------------------------------

Furthermore, all required applications for Permits have been filed by the
Company and its Subsidiaries and all tenants of any real property owned by the
Company or its Subsidiaries. No proceeding is pending or to the Knowledge of the
Company, is threatened in writing to revoke, amend or limit any Permit in any
material way, except as set forth on Schedule 4.17. Except as set forth on
Schedule 4.17, neither the Company nor any Subsidiary has received written
notice from any Governmental Authority indicating that any Permit application
filed by the Company or any Subsidiary will fail to be granted in a timely
manner or, if granted, will contain conditions which would reasonably be
expected to result in a Material Adverse Effect. The sale of the Purchased Units
and the Shares under this Agreement and the consummation of the transactions
contemplated hereby will not result in the termination, revocation, suspension
or modification of any of the Permits or, except as set forth on Schedule 4.17,
trigger a requirement that any notice be given to any Governmental Authority in
order to maintain the validity of the Permit.

4.18 Employee Benefit Plans.

(a) Schedule 4.18(a) sets forth a complete list of the Company Benefit Plans.

(b) Except as set forth on Schedule 4.18(b):

(i) Each Company Benefit Plan has been administered in all material respects in
accordance with its terms and all applicable Laws, including ERISA and the Code.

(ii) Each Company Benefit Plan that is intended to be qualified within the
meaning of Section 401(a) of the Code (A) has received a favorable determination
or opinion letter as to its qualification, (B) has been established under a
standardized master and prototype or volume submitter plan for which a current
favorable advisory letter or opinion letter has been obtained by the plan
sponsor and is valid as to the adopting employer, or (C) has time remaining
under applicable Laws to apply for a determination or opinion letter or to make
any amendments necessary to obtain a favorable determination or opinion letter.

(iii) No Company Benefit Plan is a Multiemployer Plan or other Pension Plan that
is subject to Title IV of ERISA.

(iv) There is no pending or, to the Knowledge of the Company, threatened claim
(other than a routine claim for benefits), proceeding, examination, audit,
investigation or other proceeding with respect to the Company Benefit Plans.

4.19 Labor Relations. Except as set forth on Schedule 4.19, neither the Company
nor any of the Subsidiaries is a party to any collective bargaining agreement
with respect to any of its employees. Except as would not reasonably be expected
to have a Material Adverse Effect, as of the date hereof, there are no labor
strikes, work stoppages, slowdowns or lockouts ongoing or, to the Knowledge of
the Company, threatened in writing against or involving the Company or the
Subsidiaries.

4.20 Transaction With Affiliates. Except as set forth on Schedule 4.20, to the
Company’s Knowledge, none of the managers or officers of the Company or their
respective Affiliates is involved in any material business arrangement or
relationship with the Company or any Subsidiary, and none of such managers or
officers or their respective Affiliates owns any

material property or right, tangible or intangible, which is used by the Company
or any Subsidiary.

 

31



--------------------------------------------------------------------------------

4.21 Assets. Except for the Permitted Liens, there are no outstanding
subscriptions, options, preemptive rights, preferential rights or other material
rights (contractual or otherwise) or material agreements of any kind for the
purchase or acquisition of any of the assets of the Company or any of the
Subsidiaries with an aggregate value of more than $50,000.

4.22 Brokers. Except for Marathon, which has been retained by the Company for
the benefit of the Sellers, neither the Company nor any Subsidiary has employed
any broker, finder, investment banker or financial advisor as to whom the
Company or the Subsidiary may have any obligation to pay any brokerage or
finders’ fees, commissions or similar compensation in connection with the
transactions contemplated hereby.

4.23 No Asset Transfers. Except as set forth on Schedule 4.23, no assets with an
aggregate value of more than $50,000 of the Company or any Subsidiaries have
been sold or transferred by the Company or its Subsidiaries since December 31,
2012, except for the payment of ordinary business expenses reflected in the
Financial Statements.

4.24 Project Model. The Project Model, to the Knowledge of the Company, is based
upon reasonable assumptions in light of the conditions existing at the time of
delivery.

4.25 Historic Payment Spreadsheet. The Historic Payment Spreadsheet is correct
and accurate (a) in all respects with regard to all prior cash receipts received
by the Company and each of its Subsidiaries, in each case pursuant to the
Project Contracts solely with respect to the Material Tenant Projects and Other
Tenant Projects and (b) in all material respects with respect to all prior cash
receipts received by the Company and each of its Subsidiaries, in each case
pursuant to the Project Contracts solely with respect to all other Tenant
Projects.

4.26 Disclosure. Neither the factual information furnished in writing to the
Purchasers by the Sellers in connection with the due diligence review by the
Purchasers, when taken as a whole, nor any representation or a warranty made
herein or in any document delivered hereunder contains as of the date of
delivery of such document any untrue statement of material fact or omits a
material fact which is known to the Sellers to be necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading. There is no fact known to the Sellers that Sellers or their
Affiliates have not disclosed to the Purchasers in writing on or before the
Closing Date which could have a Material Adverse Effect on the Company, the
Subsidiaries, any of their respective assets or the transactions contemplated by
this Agreement.

4.27 Operating Wind Projects. The Company has sold, or otherwise transferred or
disposed of, all of its ownership interests (whether direct or indirect) in
Minnesota Wind Ventures, LLC, a Delaware limited liability company, and ON Wind
Energy, LLC, a California limited liability company, and, except as set forth in
Schedule 4.27, and will have no ongoing liability with respect thereto.

 

32



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

The Purchasers hereby represent and warrant to the Sellers as follows:

5.1 Corporate Existence. HA Capital is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and HASI is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Maryland and each Purchaser has all the
requisite power and authority to conduct its business as it is now being
conducted and to own, lease and operate its assets.

5.2 Authority. The Purchasers have all requisite power and authority to execute
and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. The execution and delivery by
the Purchasers of this Agreement and the performance by the Purchasers of their
obligations hereunder have been duly and validly authorized by all necessary
limited liability company, corporate or equivalent action on behalf of each
Purchaser. This Agreement has been duly and validly executed and delivered by
the Purchasers and constitutes the legal, valid and binding obligation of the
Purchasers enforceable against each Purchaser in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, fraudulent conveyance or other similar Laws relating to
or affecting the rights of creditors generally, or by general equitable
principles.

5.3 No Conflicts. The execution and delivery by the Purchasers of this
Agreement, the performance by each Purchaser of its obligations hereunder and
the consummation of the transactions contemplated hereby will not:

(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the organizational documents of either Purchaser;

(b) result in a default (or give rise to any right of termination, cancellation
or acceleration) under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, agreement or other instrument or obligation
to which either Purchaser or any of its Affiliates is a party or by which any of
their respective assets may be bound, except for such defaults (or rights of
termination, cancellation or acceleration) as to which requisite waivers or
consents have been obtained or which would not reasonably be expected to have a
material adverse effect on the ability of either Purchaser to perform its
obligations under this Agreement; or

(c) conflict with or result in a violation or breach of any term or provision of
any Law or writ, judgment, order or decree applicable to either Purchaser or any
of its Affiliates, which violation would reasonably be expected to have a
material adverse effect on the ability of either Purchaser to perform its
obligations under this Agreement.

5.4 Legal Proceedings. To the Knowledge of each Purchaser, there are no actions
at law, suits in equity, proceedings, or Claims pending or threatened in writing
against either Purchaser which could reasonably be expected (a) to result in the
issuance of a writ, judgment, order or decree restraining, enjoining or
otherwise prohibiting or making illegal any of the transactions contemplated by
this Agreement or (b) which would reasonably be expected to have a material
adverse effect on the ability of either Purchaser to perform its obligations
under this Agreement.

 

33



--------------------------------------------------------------------------------

5.5 Governmental Approvals and Filings. No consent, approval or action of,
filing with or notice to any Governmental Authority on the part of either
Purchaser is required in connection with the execution, delivery and performance
of this Agreement or the consummation of the transactions contemplated hereby.

5.6 Compliance with Laws. Neither Purchaser is in violation of or in default
under any Law applicable to such Purchaser the effect of which would reasonably
be expected to have a material adverse effect on the ability of such Purchaser
to perform its obligations under this Agreement.

5.7 Brokers. Neither the Purchasers nor any of their Affiliates has employed any
broker, finder, investment banker or financial advisor as to whom either
Purchaser may have any obligation to pay any brokerage or finders’ fees,
commissions or similar compensation in connection with the transactions
contemplated hereby.

5.8 Opportunity for Independent Investigation. The Purchasers have conducted to
their satisfaction an independent review, investigation, verification and
analysis of the business, assets, condition, operations and affairs and
prospects of the Company and the Subsidiaries, and the Purchasers have been
furnished with or given full access to such information about the Company and
the Subsidiaries and their respective businesses and operations as the
Purchasers have requested. In making its decision to execute this Agreement, and
to purchase the Purchased Units and the Shares, the Purchasers have relied and
will rely solely upon the results of such independent review, investigation,
verification and analysis and the representations and warranties of the Sellers
and the Company set forth in Article III and Article IV.

5.9 Acquisition as Investment. Each Purchaser represents and warrants that
(a) the Purchased Units and the Shares shall be acquired for such Purchaser’s
own account and not with a view to, or intention of, distribution thereof in
violation of the Securities Act of 1933, as amended (together with the rules and
regulations promulgated thereunder) (the “Securities Act”), or any applicable
state securities laws, and the Purchased Units and the Shares shall not be
disposed of in contravention of the Securities Act or any applicable state
securities laws, (b) such Purchaser’s knowledge and experience in financial and
business matters are such that it is capable of evaluating the merits and risks
of the investment in the Company, and (c) such Purchaser is an “accredited
investor” as such term is defined in Regulation D under the Securities Act.

5.10 Financial Resources. Each Purchaser has sufficient funds available to
(a) consummate the transactions contemplated hereby, including, to purchase the
Purchased Units and the Shares and to pay the Purchase Price, and (b) pay such
Purchaser’s expenses incident to this Agreement and the transactions
contemplated herein. Each Purchaser acknowledges and agrees that such
Purchaser’s performance of its obligations under this Agreement is not in any
way contingent upon the availability of financing to such Purchaser.

 

34



--------------------------------------------------------------------------------

ARTICLE VI.

COVENANTS

The Parties hereby covenant and agree as follows:

6.1 Tax Matters.

(a) Transfer Taxes. The Purchasers and the Sellers shall each pay fifty percent
(50%) of all Transfer Taxes, if any, arising out of or in connection with the
purchase and sale of the Purchased Units and the Shares pursuant to this
Agreement. As amongst the Sellers, each Seller shall bear a proportionate share
of fifty percent (50%) of any such Transfer Taxes in accordance with such
Seller’s Percentage Share as set forth on Exhibit A; provided, that any
incremental Transfer taxes payable in connection with the sale of the Shares
shall be borne solely by the Blocker Seller. The Transfer Taxes shall be
calculated, the Sellers’ share of such Transfer Taxes shall be deducted from the
Purchase Price and this amount, together with the Purchasers’ share of such
Transfer Taxes, shall be paid by the Purchasers’ to the applicable title company
(used for Closing Date payments) for payment to the state taxing authorities on
the Closing Date. The Purchasers and the Sellers each shall file all necessary
documentation and Tax Returns with respect to such Transfer Taxes. The
Purchasers and the Sellers shall each use their commercially reasonable efforts
to cooperate with the other in mitigating the amount of any such Transfer Taxes
and in the preparation, execution and filing of all Tax Returns and other
documents required in connection with such Transfer Taxes.

(b) Tax Returns.

(i) To the maximum extent permitted by Law, the Parties shall treat the current
Tax period of the Company and the Subsidiaries as ending as of the end of the
day on the Closing Date for purposes of any Taxes imposed on a “pass-through”
basis, including any federal, state and local income Taxes (“Pass-through
Taxes”). In any jurisdiction in which a closing of the current Tax period is not
required or permitted, all items of income, gain, loss, deduction and credit of
the Company and the Subsidiaries shall be allocated between the portion of the
Tax period ending on the Closing Date which is for the account of the Sellers
and the Blocker Corp., and the portion of the Tax period beginning after the
Closing Date which is for the account of the Purchasers and the Blocker Corp.
(but excluding, for the avoidance of doubt, the Blocker Seller), based on an
interim closing of the books as of the end of day on the Closing Date.
Notwithstanding anything to the contrary in this Agreement, the Parties
acknowledge and agree that all Tax deductions and other Tax benefits resulting
from the transactions contemplated hereby, including Tax deductions and other
Tax benefits arising in connection with (i) any bonuses paid or payable by the
Company or any Subsidiary as a result of or in connection with the consummation
of the transactions contemplated hereby, (ii) any fees and expenses paid or
payable by the Company or any Subsidiary in connection with or related to the
transactions contemplated hereby and (iii) any fees, expenses, premiums and
penalties paid or payable with respect to the prepayment of debt and the
write-off or acceleration of the amortization of deferred financing costs, in
each case that are properly allocable to the portion of the Closing Date
preceding the Closing, and all deductions related thereto shall be reported and
claimed by the Company and the Subsidiaries in the Tax period (or the portion
thereof) ending on the Closing Date.

 

35



--------------------------------------------------------------------------------

(ii) The Principal Sellers shall prepare (or cause to be prepared) and timely
file all Tax Returns of the Company and the Subsidiaries for all Pass-through
Taxes for all Tax periods ending on or before the Closing Date that are due
after the Closing Date (the “Seller-Prepared Tax Returns”). All Seller-Prepared
Tax Returns shall be prepared in a manner consistent with past practices of the
Company and the Subsidiaries, except where otherwise required by applicable Law.
The Principal Sellers shall deliver to the Purchasers for their review and
comment a draft of all Seller-Prepared Tax Returns, at least forty-five
(45) days prior to the due date for the filing of such Tax Return (taking into
account any applicable extensions). Following the receipt of each such Tax
Return, the Purchasers shall have a period of ten (10) days to provide the
Principal Sellers with any reasonable, good-faith comments to such Tax Return,
which the Principal Sellers shall consider in good faith; provided, however, if
such good faith consideration is unable to resolve any issue, then such issue
will be resolved in accordance with Section 6.1(b)(v).

(iii) The Purchasers shall prepare (or cause to be prepared) and timely file all
other Tax Returns of the Company and the Subsidiaries required to be filed after
the Closing Date with respect to any Tax period that ends on or before or
includes the Closing Date (the “Purchasers-Prepared Tax Returns”). All
Purchasers-Prepared Tax Returns shall be prepared in a manner consistent with
past practices of the Company and the Subsidiaries, except where otherwise
required by applicable Law. The Purchasers shall deliver to the Principal
Sellers for their review and comment a draft of all Purchasers-Prepared Tax
Returns relating to Pass-through Taxes for any Tax period that includes, but
does not end on the Closing Date (a “Straddle Period”), at least forty-five
(45) days prior to the due date for the filing of such Tax Return (taking into
account any applicable extensions). Following the receipt of each such Tax
Return, the Principal Sellers shall have a period of ten (10) days to provide
the Purchasers with any reasonable, good-faith comments to such Tax Return,
which the Purchasers shall consider in good faith. The Purchasers shall not file
any Purchasers-Prepared Tax Returns with respect to any Pass-through Taxes for
any Straddle Period without the unanimous prior written consent of the Principal
Sellers, which shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, if any issue precludes the provision of such
unanimous prior written consent, then such issue shall be resolved in accordance
with Section 6.1(b)(v) and such resolution shall be deemed to have received the
required unanimous prior written consent.

(iv) With the respect to the Blocker Corp.:

 

  (1)

to the maximum extent permitted by Law, the Blocker Seller and HASI shall treat
the current Tax period of the Blocker Corp. as ending as of the end of day on
the Closing Date for all tax purposes and Blocker Seller shall be responsible
for the timely payment of all Taxes of the Blocker Corp. for the Tax period
ending on the Closing Date. In any jurisdiction in which a closing of the
current Tax year is not required or permitted, for purposes of determining the
amount of Taxes that relate to each portion of the Straddle Period, the Blocker
Seller and HASI agree that (i) all real property Taxes, personal property Taxes
and

 

36



--------------------------------------------------------------------------------

  similar obligations that relate to the Straddle Period shall be apportioned
between Blocker Seller and HASI on a per-diem basis, and (ii) all other Taxes
(including, income Taxes, sales and use Taxes and withholding Taxes) shall be
apportioned between Blocker Seller and HASI as determined from the books and
records of the Blocker Corp as though the taxable year of Blocker Corp had
terminated as of the end of the day on the Closing Date.

 

  (2) Blocker Seller shall prepare (or cause to be prepared) all Tax Returns of
the Blocker Corp. for any Tax period that ends on or before the Closing Date
(“Blocker Seller-Prepared Tax Returns”). All Blocker Seller-Prepared Tax Returns
shall be prepared in a manner consistent with past practices of the Blocker
Corp., except where otherwise required by applicable Law. Blocker Seller shall
deliver to HASI for its review and comment a draft of all Blocker
Seller-Prepared Tax Returns at least forty-five (45) days prior to the due date
for the filing of such Tax Return (taking into account any applicable
extensions). Following the receipt of each such Tax Return, HASI shall have a
period of ten (10) days to provide the Blocker Seller with any reasonable, good
faith comments to such Tax Return, which the Blocker Seller shall consider in
good faith; provided, however, that if such good faith consideration is unable
to resolve any issue, then such issue will be resolved in accordance with
Section 6.1(b)(v).

 

  (3) HASI shall prepare (or cause to be prepared) all and timely file all other
Tax Returns of the Blocker Corp required to be filed after the Closing Date with
respect to any Straddle Period (the “Purchasers-Prepared Blocker Tax Returns”).
All Purchasers-Prepared Blocker Returns shall be prepared in a manner consistent
with past practices of the Blocker Corp, except where otherwise required by
applicable Law. HASI shall deliver to the Blocker Seller for its review and
comment a draft of all Purchasers-Prepared Blocker Tax Returns at least
forty-five (45) days prior to the due date for the filing of such Tax Return
(taking into account any applicable extensions). Following the receipt of each
such Tax Return, the Blocker Seller shall have a period of ten (10) days to
provide the HASI with any reasonable, good-faith comments to such Tax Return,
which HASI shall consider in good faith. HASI shall not file any
Purchasers-Prepared Blocker Tax Returns without the prior written consent of the
Blocker Seller, which shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, if any issue precludes the provision of
such prior written consent, then such issue shall be resolved in accordance with
Section 6.1(b)(v) and such resolution shall be deemed to have received the
required prior written consent.

 

37



--------------------------------------------------------------------------------

(v) The Parties shall use commercially reasonable efforts and act in good faith
to resolve any dispute with respect to any Tax Return prepared pursuant to this
Section 6.1(b) prior to the date on which the relevant Tax Return is required to
be filed (taking into account any applicable extensions). If the parties have
not resolved the dispute prior to the 20th day prior to the date on which the
relevant Tax Return is required to be filed (taking into account any applicable
extensions), then BDO USA, LLP (or such other independent accounting or
financial consulting firm of recognized national standing as may be mutually
selected by the Purchasers, on the one hand, and the Principal Sellers or the
Blocker Seller, as applicable, on the other hand) (the “Expert Firm”), acting as
expert and not as arbiter, shall resolve any remaining disagreements with
respect to such Tax Return. The Expert Firm shall establish the timing and
process of reviewing the disputed item and shall be instructed to provide its
final determination with respect to any disputed item as soon as practicable and
in any event prior to the due date for the filing of such Tax Return (taking
into account any applicable extensions). The determination of the Expert Firm
shall be final, conclusive and binding on the Parties. The fees and expenses of
the Expert Firm shall be borne by equally by the by the Purchasers, on the one
hand, and the Principal Sellers or the Blocker Seller, as applicable, on the
other hand.

(c) Tax Controversies.

 

(i) The Purchasers, the Principal Sellers or the Blocker Seller, as applicable,
shall promptly notify the other relevant Party or Parties in writing upon
receipt of notice of any pending or threatened audit, examination or other
proceeding relating to (i) any Tax Return of the Company or any Subsidiary
relating to any Pass-through Taxes for any Tax period that ends on or before or
includes the Closing Date (“Pass-through Tax Proceedings”) or (ii) any Tax
Return of the Blocker Corp for any Tax period that ends on or before or includes
the Closing Date (“Blocker Tax Proceedings”). Such notice shall include a copy
of the relevant portion of any correspondence received from the relevant
Governmental Authority and describe in reasonable detail the nature of such
claim.

(ii) The Principal Sellers, acting unanimously, shall have the sole and
exclusive right to control the conduct of any Pass-through Tax Proceedings for
any Tax period that ends on or before the Closing Date, provided that the
Principal Sellers shall not settle or compromise any such matter without the
Purchasers’ consent to the extent such settlement or compromise would
disproportionately adversely affect the Blocker Corp and the Purchasers would
not be entitled to indemnification pursuant to this Agreement. The Principal
Sellers, acting unanimously, and the Purchasers acting unanimously shall jointly
control the conduct of any Pass-through Tax Proceedings for any Straddle Period,
and neither Party shall settle or compromise any such matter without the other
Party’s consent.

 

38



--------------------------------------------------------------------------------

(iii) The Blocker Seller shall have the sole and exclusive right to control the
conduct of any Blocker Tax Proceedings for any Tax period that ends on or before
the Closing Date, provided that the Blocker Seller shall not settle or
compromise any such matter without HASI’s consent to the extent such settlement
or compromise would adversely affect the Blocker Corp and HASI would not be
entitled to indemnification from the Blocker Seller. The Blocker Seller and HASI
shall jointly control the conduct of any Blocker Tax Proceedings for any
Straddle Period, and neither Party shall settle or compromise any such matter
without the other Party’s consent.

(iv) In the event of any conflict between the provisions of this Section 6.1(c)
and Section 7.2 (to the extent applicable), this Section 6.1(c) shall control.

(d) Post-Closing Actions. Except as otherwise required by Law, the Purchasers
shall not, and shall cause the Company, the Subsidiaries and the Blocker Corp.
not to (i) take any action on the Closing Date other than in the ordinary course
of business or other than action permitted hereunder, (ii) amend any Tax Return
of the Company, any Subsidiary or the Blocker Corp. for any Tax period that ends
on or before or includes the Closing Date or (iii) make any Tax election, grant
an extension of any applicable statute of limitations or take any action or
enter into any transaction that could increase the Tax liability of any Seller
or any of their Affiliates.

(e) Cooperation. The Purchasers and the Sellers shall reasonably cooperate, and
shall cause their respective Affiliates to reasonably cooperate, as and to the
extent requested by the other party, in connection with the filing of Tax
Returns and any claim or proceeding relating to the Taxes or Tax Returns of, or
with respect to, the Company, the Subsidiaries and the Blocker Corp. Such
cooperation shall include the retention of and (upon the other party’s request)
the provision of records and information reasonably relevant to any such Tax
Return, claim or proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the provision of such powers of attorney as may
be necessary to allow for the control of Tax audits or proceedings as described
in Section 6.1(c) hereof and for the Principal Sellers to file Tax Returns
pursuant to Section 6.1(b) hereof.

6.2 Employees. Prior to the Closing, the Sellers shall cause the Company and the
Subsidiaries to terminate all employees and consultants and pay such employees
and consultants all wages and fees that may be due and owing prior to and
including the Closing Date, including any bonuses, severance payments, and fees
that may become due or be deemed earned on the Closing. From and after the
Closing, the Purchasers or the Company or its Subsidiaries, as applicable, shall
be responsible for any and all notices, liabilities, costs, payments and
expenses arising from any action by the Purchasers, the Company or any of its
Subsidiaries regarding new or rehired employees and other service providers of
the Company and its Subsidiaries relating to the conduct of business after the
Closing Date.

6.3 Amendment of Charter Documents; Indemnification of Managers and Officers.

(a) For a period of six (6) years after the Closing Date, the Purchasers shall
not amend the charter documents of the Company or the Subsidiaries, and the
Purchasers shall cause the Company and the Subsidiaries not to amend their
charter documents, if the effect of doing so would be to reduce or narrow the
scope of the Company’s or the Subsidiaries’

 

39



--------------------------------------------------------------------------------

obligations to indemnify their officers and/or managers who served in such
capacities prior to the Closing Date or to reduce or narrow the scope of any
exculpatory provision in favor of any such Person. The Purchasers acknowledge
that the intent of this provision is to give such Persons the benefits of
indemnity and exculpation to the full extent permitted by applicable Laws.

(b) On or prior to the Closing Date, the Purchasers shall cause to be covered by
insurance for a period of six (6) years each of the Persons covered by the
current policies of the directors’ and officers’ liability insurance maintained
by the Company and its Subsidiaries that are listed in on Schedule 6.3(b), with
respect to matters occurring at or prior to the Closing, on terms that provide
at least the same coverage and otherwise provide for terms and conditions that
are not less advantageous than the current policies (including with respect to
the period covered).

6.4 Books and Records. The Purchasers will preserve and retain all books and
records of the Company and the Subsidiaries or the Blocker Corp received from
the Sellers, the Principal Sellers or held by the Company or the Subsidiaries or
the Blocker Corp immediately after the Closing, and provide the Sellers, the
Principal Sellers or their Representatives reasonable access (including the
right to photocopy at their own expense) to such books and records for a period
of six (6) years following the Closing Date, or, if reasonably requested by the
Sellers or the Principal Sellers in writing, until such later date as
preservation of and access to those books and records is no longer required by
any Governmental Authority. Books and records may be kept in electronic form.

6.5 Further Assurances. On and after the Closing Date, upon the reasonable
request of a Party, the requested Parties shall execute and deliver such further
documents, instruments or conveyances and take, or cause to be taken, all
appropriate action of any kind (subject to applicable Law) as may be reasonably
necessary or advisable to carry out any of the provisions hereof and to
otherwise consummate and effectuate the transactions contemplated by this
Agreement, all at the sole cost and expense of the requesting Party.

6.6 Confidentiality. Each Party shall treat all information disclosed
(a) pursuant to this Agreement (regardless of whether such information was
disclosed to such Party before or after the date hereof), (b) in connection with
the transactions contemplated by this Agreement (regardless of whether such
information was disclosed to such Party before or after the date hereof), or
(c) in the discussions and negotiations preceding this Agreement, in each case
as information deemed to be Confidential Information in accordance with the
terms and conditions set forth in that certain Mutual Non-Disclosure and
Non-Circumvention Agreement dated as of November 21, 2013 by and between HA
Capital and Marathon, on behalf of the Company (the “Confidentiality
Agreement”), which shall be deemed to apply to the Parties and such Confidential
Information, mutatis mutandis, as if the Parties hereto were parties to such
Confidentiality Agreement. This Section 6.6 shall remain in effect until the
later to occur of (a) the first anniversary of the Closing Date or (b) the
termination of the Confidentiality Agreement.

 

40



--------------------------------------------------------------------------------

6.7 Knowledgeable Purchasers and Disclaimers.

(a) Each Purchaser (i) is represented by competent legal, tax and financial
counsel in connection with the negotiation, execution, and delivery of this
Agreement and the related transactions, (ii) has sufficient knowledge and
experience to evaluate the Company and the Subsidiaries, the businesses of the
Company and the Subsidiaries, and the technical, commercial, financial, and
other risks associated with acquiring the Purchased Units and the Shares,
(iii) acknowledges that pursuant to this Agreement it has performed all due
diligence that it desires to perform to enable it to evaluate the risks and the
merits of consummating the transactions contemplated herein, (iv) is financially
capable of owning the Purchased Units or the Shares, as applicable, (v) has been
given the reasonable opportunity to ask questions relating to the Purchased
Units and the Shares and the business and affairs of the Company and the
Subsidiaries, and to receive answers to such questions, (vi) has or has access
to the expert, professional and technical capability to obtain all necessary
governmental approvals for the Company and the Subsidiaries, and (vii) has
experience in the business of the Company and the Subsidiaries. Each Purchaser
acknowledges that it is not aware of any representation or warranty of the
Sellers or the Company being untrue or inaccurate.

(b) IT IS THE EXPLICIT INTENT AND UNDERSTANDING OF EACH PARTY HERETO THAT NO
PARTY HERETO NOR ANY OF SUCH PARTY’S AFFILIATES, REPRESENTATIVES OR AGENTS IS
MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, ORAL OR WRITTEN, EXPRESS OR
IMPLIED, OTHER THAN THOSE SET FORTH IN THIS AGREEMENT. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE
PARTIES EXPRESSLY DISCLAIM ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND
OR NATURE EXPRESSED OR IMPLIED (INCLUDING, BUT NOT LIMITED TO, ANY RELATING TO
THE FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE
COMPANY AND THE SUBSIDIARIES). IN RESPECT OF THIS AGREEMENT AND TRANSACTIONS
CONTEMPLATED HEREBY, THE PURCHASERS HAVE NOT AND ARE NOT RELYING ON ANY DOCUMENT
OR WRITTEN OR ORAL INFORMATION, STATEMENT, REPRESENTATION OR WARRANTY FURNISHED
TO OR DISCOVERED BY THEM OR ANY OF THEIR AFFILIATES OTHER THAN THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III AND ARTICLE IV. NONE OF
THE SELLERS, THE COMPANY, THE SUBSIDIARIES, OR ANY OTHER PERSON WILL HAVE OR BE
SUBJECT TO ANY LIABILITY TO THE PURCHASERS OR ANY OTHER PERSON RESULTING FROM
THE DISTRIBUTION TO THE PURCHASERS, OR THE PURCHASERS’ USE OF, ANY INFORMATION
NOT CONTAINED IN THIS AGREEMENT (INCLUDING ANY OFFERING MEMORANDUM, BROCHURE OR
OTHER PUBLICATION PROVIDED TO THE PURCHASERS, OR ANY OTHER DOCUMENT OR
INFORMATION PROVIDED TO THE PURCHASERS IN CONNECTION WITH THE SALE OF THE
PURCHASED UNITS AND THE SHARES) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.
NONE OF THE COMPANY, ANY SUBSIDIARY, OR ANY SELLER MAKES ANY REPRESENTATION,
WARRANTY OR COVENANT OF ANY KIND WITH RESPECT TO ANY PROJECTIONS, ESTIMATES OR
BUDGETS HERETOFORE DELIVERED TO OR MADE AVAILABLE TO THE PURCHASERS OF FUTURE
REVENUES, EXPENSES OR EXPENDITURES, FUTURE RESULTS OF OPERATIONS (OR ANY
COMPONENT THEREOF), FUTURE CASH FLOWS OR FUTURE FINANCIAL CONDITION (OR ANY
COMPONENT THEREOF) OF THE COMPANY AND THE SUBSIDIARIES OR THE FUTURE BUSINESS
AND OPERATIONS OF THE COMPANY AND THE SUBSIDIARIES.

 

41



--------------------------------------------------------------------------------

(c) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE ASSETS OF THE COMPANY AND
THE SUBSIDIARIES ARE BEING TRANSFERRED THROUGH THE SALE OF THE PURCHASED UNITS
AND THE SHARES “AS IS, WHERE IS, WITH ALL FAULTS” AND THE SELLERS, THE COMPANY
AND THE SUBSIDIARIES EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE, QUALITY OR THE
PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF THE COMPANY OR
THE SUBSIDIARIES. ADDITIONALLY, THE SELLERS AND THE COMPANY SPECIFICALLY
DISCLAIM ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE.

6.8 Tax Dispute. The parties hereby agree to the terms set forth in Schedule
6.8.

6.9 Payment to Sellers Escrow Account. Sellers acknowledge and agree that all
payments required to be made hereunder to the Sellers Escrow Account by
Purchasers shall, if properly and timely made in accordance with the terms
hereof, satisfy any requirement of payment to the Sellers, and that Purchasers
shall not be responsible for the allocation or division of any such payment
among Sellers once the payment to the Sellers Escrow Account has been properly
and timely made.

ARTICLE VII.

SURVIVAL OF REPRESENTATIONS, WARRANTIES

AND COVENANTS AND INDEMNIFICATION

7.1 Survival Representations, Warranties and Covenants. The representations and
warranties of the Sellers, the Company and the Purchasers contained in Article
III, Article IV and Article V, respectively, shall survive the Closing for a
period of one (1) year after the Closing Date, except that the representations
and warranties contained in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.7, 4.1, 4.5,
4.10, 4.15(d), 4.22, 4.27, 5.1, 5.2, 5.3 and 5.7 shall expire upon the
expiration of the applicable statute of limitations. The covenants which by
their terms do not contemplate performance after the Closing shall terminate as
of the Closing. The covenants which by their terms contemplate performance after
the Closing shall survive the Closing in accordance with their respective terms.

7.2 Indemnification.

(a) Indemnification of the Sellers. After the Closing, the Purchasers shall
indemnify and hold harmless the Sellers (and their directors, managers,
officers, employees, agents, Affiliates, successors, and assigns) from and
against any and all Losses based upon, arising out of or incurred with respect
to (i) any breach of any of the Purchasers’ representations and warranties
contained in Article V or any certificate delivered at the Closing, (ii) any
breach

 

42



--------------------------------------------------------------------------------

or nonperformance of any covenant or obligation to be performed by the
Purchasers hereunder (or the Company hereunder after the Closing) or under any
agreement executed in connection herewith, or (iii) any matter arising out of
the operation of the business of any of the Company or the Subsidiaries after
the Closing to the extent not caused by or attributable to any act or omission
of Sellers.

(b) Indemnification of the Purchasers. After the Closing, each Seller, severally
(as described in Section 7.2(c)(vi)) and not jointly, shall indemnify and hold
harmless the Purchasers (and its directors, managers, officers, employees,
agents, Affiliates, successors, and assigns) (the “Purchasers Indemnitees”) from
and against any and all Losses based upon, arising out of or incurred with
respect to (i) any breach of such Seller’s representations and warranties in
Article III or any certificate delivered at Closing, (ii) any breach or
nonperformance of any covenant or obligation to be performed by such Seller
hereunder or under any agreement executed in connection herewith, (iii) any
breach of the Seller’s representations and warranties regarding the Company and
the Subsidiaries in Article IV of this Agreement or (iv) the Operating Wind
Project Liabilities. For the avoidance of doubt, (A) the Blocker Seller shall be
solely liable for any indemnification obligation arising from a breach of a
representation or covenant pertaining to the Blocker Corp or the Shares,
including the representations set forth in Section 3.5 and (B) in no event shall
the Purchasers, collectively, be entitled to double recovery for the same Loss.
Any indemnification obligation arising from a breach of Section 4.10(h) shall be
borne solely by the Seller(s) to whom the applicable Foreign Partner Withholding
Tax is attributable.

(c) Limitations on Indemnification Obligations. The rights of the Purchasers
Indemnitees to indemnification pursuant to the provisions of Section 7.2(b) are
subject to the following limitations:

(i) the amount of any Loss subject to indemnification hereunder or of any Claim
therefor shall be calculated net of any insurance proceeds (net of direct
collection expenses) or other collateral sources (such as contractual
indemnities of any Person which are contained outside of this Agreement),
received by the Purchasers Indemnitees on account of such Loss. The Purchasers
Indemnitees shall seek full recovery under all insurance policies covering any
Loss or collateral sources to the same extent as they would if such Loss were
not subject to indemnification hereunder and the Purchasers, the Company and the
Subsidiaries shall not cancel any insurance policies in effect for periods prior
to the Closing. In the event that an insurance recovery or indemnification
payment is received by the Purchasers Indemnitees with respect to any Loss for
which any such Person has been indemnified hereunder, then a refund equal to the
aggregate amount of the recovery or payment (net of direct collection expenses
and Taxes) shall be made promptly to the Sellers, which refund shall be
distributed based on the proportion of the Loss borne by each such Seller, or,
if a Loss has not yet been determined or paid by the Sellers, the Sellers’
indemnification obligations in respect of such Loss shall be reduced by the
aggregate amount of the insurance recovery or indemnification payment (net of
direct collection expenses);

(ii) no adjustment shall be made as a result of any multiple, increase factor,
or any other premium over the value paid by the Purchasers at Closing whether or
not such multiple, increase factor or other premium had been used by Purchasers
at the time of, or in connection with, calculating or preparing its bid, its
proposed purchase price for the Purchased Units and the Shares or its final
purchase price for the Purchased Units and the Shares;

 

43



--------------------------------------------------------------------------------

(iii) except for Claims arising under Section 3.5 or in respect of Operating
Wind Project Liabilities, the Purchasers Indemnitees will not be entitled to
recover the first $200,000 in aggregate Losses (as limited by the applicable
provisions of this Section 7.2(c) pursuant to Section 7.2(b), which amount shall
serve as a one-time deductible against Losses; provided, however, that
thereafter solely with respect to Losses that are individually less than $50,000
the Purchasers Indemnitees will not be entitled to recover for such Losses
pursuant to Section 7.2(b) until such Losses that are individually less than
$50,000 are equal to or exceed $300,000 in the aggregate (and then only to the
extent of such excess);

(iv) except for Claims arising under Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.7, 4.1,
4.5, 4.10, 4.15(d), 4.22, 4.27 and in respect of Operating Wind Project
Liabilities (in which case the Sellers’ aggregate liability hereunder for all
such Losses will not be permitted to exceed the Purchase Price), the Purchasers
Indemnitees will not be entitled to recover Losses pursuant to Section 7.2(b) to
the extent the Sellers aggregate liability hereunder for all such Losses would
otherwise exceed twenty percent (20%) of the Purchase Price (as adjusted
pursuant to Section 2.6) if the Claim pertains to Section 4.11, 4.12, 4.15,
4.16, 4.17, 4.23, 4.25, or 4.26 and ten percent (10%) of the Purchase Price for
all other items not listed in the immediately preceding clause or in the lead-in
qualifier to this subsection (the “Liability Cap”) in the aggregate, and each
Seller’s liability for Losses hereunder shall not exceed its Percentage Share of
the Liability Cap;

(v) except for Claims arising under Section 3.5, the Purchasers Indemnitees
shall not be entitled to recover Losses pursuant to Section 7.2(b) if (A) the
Purchasers (or any director or officer of Purchasers who is not a Seller or a
director, officer or consultant of the Company prior to Closing) had actual
knowledge at any time on or prior to the Closing Date of the facts, events or
conditions constituting or resulting in such breach of representation, warranty
or covenant or (B) the Purchasers could have mitigated or prevented such Loss
using commercially reasonable efforts; and

(vi) except for Claims arising under Section 3.5, with respect to a particular
Loss, each Seller shall only be required to indemnify the Purchasers Indemnitees
up to the amount of such Loss multiplied by such Seller’s Percentage Share. The
Purchasers, for themselves and for the Purchasers Indemnitees, unconditionally
waives any right it or they may have to hold any Seller jointly liable for the
obligations of any other Seller. The aggregate liability of any Seller under
this Section 7.2 shall not exceed such Seller’s Percentage Share of the Purchase
Price (as adjusted pursuant to Section 2.6) for the Purchased Units and the
Shares sold by such Seller to the Purchasers hereunder.

(d) Additional Indemnity Provisions. The indemnification obligations of the
Purchasers and the Sellers hereunder shall be subject to the following terms and
conditions:

(i) Except for Claims (A) against the Sellers arising under this Agreement, the
Purchasers shall not assert and shall cause the Company, the Subsidiaries, the
Blocker Corp and their Affiliates not to assert any Claims against any present
or former

director,

 

44



--------------------------------------------------------------------------------

manager, officer, employee, or agent of the Sellers or against the Sellers, for
or with respect to any matter relating to the Sellers prior to Closing, and
(B) against the Purchasers arising under this Agreement, the Sellers shall not
assert and shall cause their Affiliates not to assert any Claims against any
present or former director, manager, officer, employee or agent of the
Purchasers, the Company or the Subsidiaries or their Affiliates or against the
Purchasers, the Company or the Subsidiaries, or their Affiliates, for or with
respect to any matter relating to the Company or the Subsidiaries prior to the
Closing.

(ii) The sole recourse and exclusive remedy of the Purchasers and the Sellers
against each other arising out of this Agreement or any certificate delivered in
connection with this Agreement, or otherwise arising from the Purchasers’
acquisition of the Purchased Units and the Shares, shall be to assert a Claim
for indemnification under the indemnification provisions of Sections 7.2(a), and
7.2(b).

(iii) Without limiting the generality or effect of Section 7.2(d)(ii), as a
material inducement to the other Parties hereto entering into this Agreement,
each Party to this Agreement hereby (A) waives, and forever releases and
discharges the other Parties and their respective Representatives from, by
reason of or relating to the execution and delivery of this Agreement and the
transactions contemplated hereby, any Claim which it otherwise might assert
(except for fraud), including without limitation under the common law or federal
or state securities, trade regulation, environmental or other Laws, except for
Claims or causes of action for which contractual indemnification may be sought
under, and subject to the express terms and conditions of, Sections 6.3(b) and
this Section 7.2, (B) agrees not to, and to cause its and Representatives not
to, directly or indirectly, institute, prosecute or aid in the prosecution of
any Claim or other proceeding against any other Party or Representative thereof,
which is the subject of clause (A) of this Section 7.2(d)(iii), and (C) agrees
that, regardless of the foregoing provisions, no Party will have any liability
or obligation in respect of any Claim or cause of action that is or may be
brought except in respect of Losses, and then only to the extent expressly
provided in this Section 7.2.

(iv) For the purposes of determining whether there has been a breach or an
inaccuracy in respect of any representation or warranty for the purpose of
indemnification under this Section 7.2, all Claims for Losses arising out of the
same facts, events or circumstances resulting in such inaccuracy or breach shall
be treated as a single Claim.

(v) To the extent that an Indemnifying Party has discharged any Claim for
indemnification hereunder, the Indemnifying Party shall be subrogated to all
rights of the Indemnified Party against any Person to the extent of the Losses
that relate to such Claim. Any Indemnified Party shall, upon written request by
the Indemnifying Party following the discharge of such Claim, execute an
instrument reasonably necessary to evidence such subrogation rights.

(vi) In the event that any Party to this Agreement proposes to make any Claim
for indemnification pursuant to this Section 7.2, or would have the right to
make a Claim for indemnification but for the minimum or maximum limitations on
indemnification contained in Section 7.2(b), the Party making the Claim (or with
such right) (the “Indemnified Party”) shall promptly deliver on or prior to the
date upon which the applicable representations and warranties or covenants
expire pursuant to the terms of this Agreement and within a reasonable

 

45



--------------------------------------------------------------------------------

time of discovery of the breach of or nonperformance of any covenant or
obligation to be performed under this Agreement, a certificate signed by the
party making the Claim or an officer of the party making the Claim (the “Claim
Certificate”) to the Sellers or the Purchasers, whichever is applicable (such
party from whom indemnification is sought the “Indemnifying Party”), which Claim
Certificate shall (A) state the occurrence giving rise to the Claim and that the
Loss or liability has been properly accrued or is anticipated; (B) specify the
section of this Agreement under which such Claim is made; and (C) specify in
reasonable detail each individual item of Loss or other Claim, including the
section of this Agreement under which such Claim is made, the amount thereof if
reasonably ascertainable, the date such Loss or liability was incurred, properly
accrued or is anticipated, the basis for any anticipated Loss or liability and
the nature of the misrepresentation, breach of warranty or the Claim to which
such Loss or liability is related. The Indemnified Party making the Claim shall
state only what is required in subsections (A)-(C) above and shall not admit or
deny the validity of the facts or circumstances out of which such Claim arose.

(vii) Any payments made as indemnification under Sections 7.2(a) or 7.2(b) shall
be treated as an adjustment to the Purchase Price for all income Tax purposes,
unless otherwise required by Law.

(viii) the obligations to indemnify and hold harmless pursuant to Section 7.2(a)
and Section 7.2(b) shall survive the Closing for the periods set forth in
Section 7.1, except for Claims for indemnification pursuant to such sections
asserted prior to the end of such periods, which Claims shall survive until the
final resolution thereof.

(ix) WITHOUT LIMITING THE FOREGOING, THE PURCHASERS SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER THIS SECTION 7.2 WITH RESPECT TO INCIDENTAL DAMAGES,
SPECIAL DAMAGES, EXEMPLARY DAMAGES, CONSEQUENTIAL DAMAGES, INCLUDING
CONSEQUENTIAL DAMAGES CONSISTING OF BUSINESS INTERRUPTION, LOST PROFITS OR
PUNITIVE DAMAGES.

(e) Defense of Third Party Claims and Extension of Statute of Limitations.

(i) Subject to the Purchasers’ obligations under Section 7.2(c)(i), the
Indemnifying Party shall have the right, in its discretion and at its expense,
to participate in and control (A) the defense or settlement of any Claim
(including appeals) (a “Third Party Claim”) in respect of such item (or items)
by any Person other than the Indemnified Party, subject to the prior written
consent of the Indemnified Party with respect to any non-monetary provisions of
any settlement (which consent shall not be unreasonably withheld, conditioned or
delayed), (B) any and all negotiations with respect thereof, and (C) the
assertion of any claim against any insurer with respect thereto. Notwithstanding
the foregoing, Indemnifying Party’s right to control any settlement or
litigation (excluding any settlement or litigation associated with the Tax
Dispute, which shall be governed by Schedule 6.8) is further subject to the
following: (x) in the event that the Claim is being made by a third party who is
a counterparty to any Material Contract, then Purchasers shall have the right to
participate in the defense of such Claim, including by retaining legal counsel
(at their sole cost and expense) and consulting with the Indemnifying Party,
although the Indemnifying Party shall ultimately control the defense of such

 

46



--------------------------------------------------------------------------------

Claim (which control and defense of the Claim shall be exercised in a reasonable
manner); and (y) the Indemnifying Party shall only settle claims with the prior
written consent of Purchasers (which consent shall not be unreasonably withheld,
conditioned or delayed). Upon the Indemnifying Party’s payment of any amounts
due in respect of such Third Party Claim, the Indemnified Party will, to the
extent of such payment, assign or cause to be assigned to the Indemnifying Party
the claims of the Indemnified Party, if any, against such third parties in
respect of which such payment is made.

(f) Disclosure Generally. If and to the extent any information required to be
furnished in any Schedule is contained in this Agreement or in any other
Schedule attached hereto (or in any Schedules Supplement), such information
shall be deemed to be included in all Schedules in which the information is
required to be included to the extent such disclosure is reasonably apparent on
its face. The inclusion of any information in any Schedule attached hereto (or
in any Schedules Supplement) shall not be deemed to be an admission or
acknowledgement by the Sellers or the Company, in and of itself, that such
information is material to or outside the ordinary course of the business of the
Company or any of the Subsidiaries.

7.3 Escrow Amount. In order to secure Sellers’ indemnity as provided in this
Article VII, on the Closing Date, the Principal Sellers and the Purchasers shall
enter into the Escrow Agreement with the Escrow Agent. Six (6) months after the
Closing Date, the Principal Sellers shall instruct the Escrow Agent to return to
Sellers an amount equal to fifty percent (50%) of the portion of Indemnification
Escrow Amount pertaining to the deposit of ten percent (10%) of the Estimated
Purchase Price, less the amount of any Claims made by Purchasers under this
Article VII. On the first anniversary of the Closing Date, the Principal Sellers
shall instruct the Escrow Agent to return to Sellers the balance of the portion
of the Indemnification Escrow Amount pertaining to the deposit of ten percent
(10%) of the Estimated Purchase Price shall be returned to the Sellers, less the
amount of any unpaid Claims made by Purchasers under this Article VII. In the
event that one (1) year after the Closing Date there are any unresolved Claims
for indemnification made by Purchasers under this Article VII, subject to the
continued withholding of a portion of the Indemnification Escrow Amount pursuant
to the terms of Schedule 6.8, the balance of the Indemnification Escrow Amount
not needed to pay such Claims shall be distributed to the Sellers Escrow Account
for the account of the Sellers and such amounts needed to pay such Claims shall
remain in the Escrow Account and shall be distributed to the Sellers Escrow
Account for the account of the Sellers if and to the extent that such Claims
against the Sellers are resolved and such amount is not needed to pay such
Claims. The Escrow Agent shall comply with all requests from the Principal
Sellers so long as the Escrow Agent receives no objection from Purchasers, in
writing, within five (5) days after such request. Notwithstanding the foregoing,
the release of the Additional Escrow Amounts shall be governed by Section 6.1
and Section 6.8 and the terms of the Escrow Agreement. Upon the receipt of funds
in the Sellers Escrow Account, the Principal Sellers shall promptly instruct the
Escrow Agent to distribute such funds to the Sellers based on the terms of the
Company Operating Agreement (as if it were in effect at the time of such
distribution).

 

47



--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

8.1 Notices.

(a) Unless this Agreement specifically requires otherwise, any notice, demand or
request provided for in this Agreement, or served, given or made in connection
with it, shall be in writing and shall be deemed properly served, given or made
if delivered in person or sent by facsimile or email or sent by registered or
certified mail, postage prepaid, or by an internationally recognized overnight
courier service that provides a receipt of delivery, in each case, to the
Parties at the addresses specified below:

If to the Purchasers, to:

Hannon Armstrong Capital, LLC

1906 Towne Centre Blvd., Suite 370

Annapolis, Maryland 21401

Facsimile No.: 410.571.6199

e-mail:legaldepartment@hannonarmstrong.com

Attn: General Counsel

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

633 West Fifth Street, Suite 5000

Los Angeles, California 90071

Facsimile No.:213.254.1201

Attn: Edward W. Zaelke, Esq.

Phone: 213.254.1234

e-mail: ezaelke@akingump.com

If to the Principal Sellers, to:

Northwharf Nominees Limited, the Barclays Member

5 North Colonnade

London

E14 4BB

Tel: 0203

Attn: Mark Brown

email: mark.brown1@barclays.com

Tel: +44 (0) 207 773 3281

with a copy to:

Northwharf Nominees Limited, the Barclays Member

5 North Colonnade

London

E14 4BB

Tel: 0203

Attn: Richard Jennings/Chris Leary

email: richard.jennings@barclays.com/christopher.leary@barclays.com

Tel: +44 (0) 207 773 3281

 

48



--------------------------------------------------------------------------------

and

DBD AWCC LLC, the Fortress Member

1345 Avenue of Americas

New York, NY 10105

Attn: Josiah Lindsay

email: jlindsay@fortress.com

Tel: 212-479-5283

with a copy to:

DBD AWCC LLC, the Fortress Member

1 Market Street Spear Tower, 42nd Floor

San Francisco, CA 94105

Attn: Rick Noble

email: rnoble@fortress.com

Tel: (415) 284-7474

and

NGP Energy Technology Partners II, L.P., the Blocker Seller

1700 K Street, NW, Suite 750

Washington, DC 20006

Facsimile No.: (202) 536-3921

Attn: Philip Deutch

Email: pdeutch@ngpetp.com

with a copy to:

Wilson Sonsini Goodrich Rosati

1700 K Street, NW, Suite #5

Washington, DC 20006

Facsimile No.: (202) 973-8899

Attn: Dan Peale

Email: dpeale@wsgr.com

and

C.C. Hinckley Company, LLC, the Management Representative

26 Riverview Street

Essex, CT 06426

Attn: Charles C. Hinckley

Email: chuck@cchinckley.com

 

49



--------------------------------------------------------------------------------

with copy to

Rogin Nassau, LLC

185 Asylum Street

Hartford, CT 06103-3460

bfeigenbaum@roginlaw.com

Attn: Barry S. Feigenbaum

(b) Effective Time. Notice given by personal delivery, mail or overnight courier
pursuant to this Section 8.1 shall be effective upon physical receipt. Notice
given by facsimile pursuant to this Section 8.1 shall be effective as of (i) the
date of confirmed delivery if delivered before 5:00 p.m. Eastern Time on any
Business Day or (ii) the next succeeding Business Day if confirmed delivery is
after 5:00 p.m. Eastern Time on any Business Day or during any non-Business Day.

8.2 Entire Agreement. This Agreement and the Confidentiality Agreement
supersedes all prior discussions and agreements between the Parties with respect
to the subject matter hereof and contains the sole and entire agreement between
the Parties with respect to the subject matter hereof.

8.3 Expenses. Except as otherwise expressly provided in this Agreement, whether
or not the transactions contemplated hereby are consummated, each Party will pay
its own costs and expenses incurred in connection with the negotiation,
execution and closing of this Agreement and the transactions contemplated
hereby.

8.4 Public Announcements. No public announcement (whether in the form of a press
release or otherwise) shall be made by or on behalf of any Party or its
Representatives with respect to the subject matter of this Agreement unless:
(a) the other Party has agreed in writing to permit such public announcement to
be made, which permission shall not be unreasonably withheld, or (b) such public
announcement is required by Law and the Party required to make such announcement
has given prior written notice in accordance with Section 8.1 to the other Party
as promptly as practicable prior to such announcement. Any public announcement
made as permitted under this Section 8.4 shall be made only in accordance with a
text mutually agreed upon by the Parties, which agreement shall not be
unreasonably withheld or delayed.

8.5 Waiver. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by Law or otherwise afforded, will be cumulative and not alternative.

8.6 Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each Party.

 

50



--------------------------------------------------------------------------------

8.7 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each Party and their respective successors or
permitted assigns, and it is not the intention of the Parties to confer
third-party beneficiary rights upon any other Person, except as set forth in
Sections 6.3(b), 7.2(a), and 7.2(b).

8.8 No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any Party without the prior
written consent of the other Parties, and any attempt to do so will be void,
except for assignments and transfers by operation of Law. Subject to the
preceding sentence, this Agreement is binding upon, inures to the benefit of and
is enforceable by the Parties and their respective successors and assigns.

8.9 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

8.10 Invalid Provisions. If any provisions of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable,
(b) this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

8.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without regard to any
conflict of laws provisions thereof that would result in the application of the
Laws of another Jurisdiction.

8.12 Jurisdiction and Venue. Each of the Parties hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan and of the United States District Court for the Southern
District of New York, and any appellate court from any such court, in any action
or proceeding arising out of or relating to this Agreement. Each of the Parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other Party with respect thereto. Each Party agrees that
service of summons and complaint or any other process that might be served in
any action or proceeding may be made on such Party by sending or delivering a
copy of the process to the Party to be served at the address of the party and in
the manner provided for the giving of notices in Section 8.1. Nothing in this
Section 8.12, however, shall affect the right of any Party to serve legal
process in any other manner permitted by Law. Each Party agrees that a final,
non-appealable judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law.

8.13 Waiver Of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED ON, ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

 

51



--------------------------------------------------------------------------------

8.14 Specific Performance. The Parties acknowledge that the rights of each Party
to consummate the transactions contemplated hereby are unique and recognize and
affirm that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Party may have no adequate
remedy at law. Accordingly, the Parties agree that such non-breaching Party or
Parties shall have the right, in addition to any other rights and remedies
existing in their favor at law or in equity, to enforce their rights and the
other Party’s obligations hereunder not only by an action or actions for damages
but also by an action or actions for specific performance, injunctive and/or
other equitable relief (without posting of bond or other security).

8.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

8.16 Time of Essence. Time is of the essence in this Agreement. If the date
specified in this Agreement for giving any notice or taking any action is not a
Business Day (or if the period during which any notice is required to be given
or any action taken expires on a date which is not a Business Day), then the
date for giving such notice or taking such action (and the expiration date of
such period during which notice is required to be given or action taken) shall
be the next day which is a Business Day.

[Remainder of page intentionally left blank.]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SELLERS: BARCLAYS MEMBER: NORTHWHARF NOMINEES LIMITED By:  

/s/ R. Jennings

  Name: R. Jennings   Title: Director



--------------------------------------------------------------------------------

FORTRESS MEMBER: DBD AWCC LLC By:  

/s/ Constantine M. Dakolias

  Name: Constantine M. Dakolias   Title: President



--------------------------------------------------------------------------------

MANAGEMENT INVESTOR MEMBERS: C.C. HINCKLEY COMPANY, L.L.C. By:  

/s/ Charles C. Hinckley

  Name: Charles C. Hinckley   Title: Managing Director

 

/s/ Andrew JC Hinckley

ANDREW JC HINCKLEY

/s/ Charles Aldridge

CHARLES ALDRIDGE

/s/ Maria Klutey

MARIA KLUTEY

/s/ Jeffrey Keeler

JEFFREY KEELER

/s/ Justin Marron

JUSTIN MARRON

/s/ Istvan Zollei

ISTVAN ZOLLEI

/s/ Lauren Gray

LAUREN GRAY

/s/ Matthew Brady

MATTHEW BRADY

/s/ Donald R. Kendall, Jr.

DONALD R. KENDALL, JR.



--------------------------------------------------------------------------------

/s/ Heather Stone

HEATHER STONE

/s/ Soren Oberg

SOREN OBERG

/s/ Chad Brown

CHAD BROWN

/s/ Kelley Michael Gale

KELLEY MICHAEL GALE

/s/ John L. Sachs

JOHN L. SACHS



--------------------------------------------------------------------------------

MANAGEMENT TEAM MEMBER: 35 PRATT STREET, LLC By:  

/s/ Charles C. Hinckley

  Name: Charles C. Hinckley   Title: Managing Director



--------------------------------------------------------------------------------

BLOCKER SELLER: NGP ENERGY TECHNOLOGY PARTNERS II, L.P. By: NGP ETP II, L.L.C.
Its: General Partner By:  

/s/ Philip J. Deutch

  Name: Philip J. Deutch   Title: President



--------------------------------------------------------------------------------

PURCHASERS:

 

HANNON ARMSTRONG CAPITAL, LLC,

a Maryland limited liability company

By:  

/s/ Jeffrey W. Eckel

Name: Jeffrey W. Eckel Title: President and Chief Executive Officer

 

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.,

a Maryland corporation

By:  

/s/ Jeffrey W. Eckel

Name: Jeffrey W. Eckel Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

PRINCIPAL SELLERS: NORTHWHARF NOMINEES LIMITED By:  

/s/ R. Jennings

  Name: R. Jennings   Title: Director DBD AWCC LLC By:  

/s/ Constantine M. Dakolias

  Name: Constantine M. Dakolias   Title: President NGP TECHNOLOGY PARTNERS II,
L.P. By:   NGP ETP II, L.L.C. Its:   General Partner By:  

/s/ Philip Deutch

  Name: Philip Deutch   Title: President MANAGEMENT REPRESENTATIVE: C.C.
HINCKLEY COMPANY, L.L.C. By:  

/s/ Charles C. Hinckley

  Name: Charles C. Hinckley   Title: President